Exhibit 10.8
SERVICER ADVANCE RECEIVABLES FACTORING AGREEMENT
GMAC MORTGAGE, LLC
and
RESIDENTIAL FUNDING COMPANY, LLC
(Sellers)
and
GMAC COMMERCIAL FINANCE LLC
(Purchaser)
Dated as of June 17, 2008

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page
Section 1.
  Definitions.     1  
Section 2.
  Purchase and Sale, Settlement, Collections.     15  
Section 3.
  Conditions Precedent.     22  
Section 4.
  Sellers as Purchaser’s Agents and Appointment of Purchaser as
Attorney-in-Fact.     24  
Section 5.
  Representations, Warranties and Certain Covenants of Sellers.     24  
Section 6.
  Specific Remedies Upon Breach of Representations, Warranties and Covenants
Concerning the Receivables.     29  
Section 7.
  General Covenants of Sellers.     30  
Section 8.
  Termination Events; Purchase Suspension; Purchase Termination.     32  
Section 9.
  Grant Clause.     34  
Section 10.
  Miscellaneous.     35  
 
           
Schedule 1
  Schedule of Designated Servicing Agreements        
Schedule 2
  Schedule of Accounts — Seller Account and Purchaser Remittance Account        
Schedule 3
  Reporting Schedule        
Schedule 4
  Closing Checklist Schedule        
Schedule 5
  Post-Closing Undertakings Schedule        
 
           
Exhibit A
  Form of Assignment of Purchased Receivables        
Exhibit B
  Form of Release Agreement        
Exhibit C
  Form of Trustee Notice        

(i)

 



--------------------------------------------------------------------------------



 



SERVICER ADVANCE RECEIVABLES FACTORING AGREEMENT
     This SERVICER ADVANCE RECEIVABLES FACTORING AGREEMENT (this “Agreement”) is
made as of June 17, 2008, by and among GMAC MORTGAGE, LLC, a Delaware limited
liability company (together with any successors, “GMAC Mortgage”), RESIDENTIAL
FUNDING COMPANY, LLC, a Delaware limited liability company (together with any
successors, “RFC”; and together with GMAC Mortgage, each a “Seller” and
collectively the “Sellers”, as hereinafter further defined) and GMAC COMMERCIAL
FINANCE LLC, a Delaware limited liability company (the “Purchaser”).
RECITALS
     A. Pursuant to certain Servicing Agreements (as hereinafter defined), each
of the Sellers services pools of Loans (as hereinafter defined) for and on
behalf of an Owner (as hereinafter defined).
     B. Pursuant to the applicable Designated Servicing Agreement (as
hereinafter defined), GMAC Mortgage or RFC (in its capacity as the servicer for
a Loan) makes Advances from time to time for the benefit of the related Owner of
different Advance Types. Upon making an Advance, GMAC Mortgage or RFC, as
applicable, becomes the owner of a contractual right to be reimbursed for such
Advance in accordance with the terms of the related Designated Servicing
Agreement.
     C. Pursuant to the terms hereof, each of GMAC Mortgage and RFC, as owners
of these rights to reimbursement, desires to sell, assign, transfer and
otherwise convey to the Purchaser, and Purchaser desires, on and subject to the
terms and conditions hereof, to purchase, take, assume and acquire from each of
the Sellers, on a non-recourse basis to the extent provided herein, all of each
such Seller’s right, title and interest in and to such Seller’s rights to be
reimbursed in respect of Advances made by each such Seller as Servicer, from
time to time, under the Designated Servicing Agreements together with related
rights.
AGREEMENT
     NOW, THEREFORE, in consideration of the above premises and of the mutual
promises hereinafter set forth, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties
hereto, intending to be legally bound, hereby agree as follows:
     Section 1. Definitions.
     For all purposes of this Agreement, except as otherwise expressly provided
or unless the context otherwise requires:
     (1) the terms defined in this Section have the meanings assigned to them in
this Section, and include the plural as well as the singular;

 



--------------------------------------------------------------------------------



 



     (2) all accounting terms not otherwise defined herein have the meanings
assigned to them in accordance with generally accepted accounting principles
and, except as otherwise herein expressly provided, the term “generally accepted
accounting principles” with respect to any computation required or permitted
hereunder means such accounting principles as are generally accepted in the
United States of America at the date of such computation;
     (3) all references in this Agreement to designated “Sections” and other
subsections or subdivisions are to the designated Sections and other subsections
or subdivisions of this Agreement. The words “herein,” “hereof” and “hereunder”
and other words of similar import refer to this Agreement as a whole and not to
any particular Section or other subsection or subdivision; and
     (4) “including” and words of similar import will be deemed to be followed
by “without limitation.”
     “Added Servicing Agreement” has the meaning assigned to that term in
Section 2(e) of this Agreement.
     “Additional Purchased Receivables” has the meaning assigned such term in
Section 2(a)(1)(B) of this Agreement.
     “Advance” means a P&I Advance, T&I Advance or Corporate Advance, or other
Advance Type or Advance Types that may be specified from time to time in an
amendment to this Agreement entered into as provided in Section 10(b).
     “Advance Reimbursement Amount” means any amount which the related Servicer
collects with respect to a Loan (including amounts collected in connection with
the liquidation of related Mortgaged Property), withdraws from an Owner
Collection Account, or receives from an MBS Trustee, to reimburse an Advance
made by such Servicer (including reimbursement of P&I Advances which were
advanced by such Servicer using Amounts Held for Future Distribution) pursuant
to a Designated Servicing Agreement.
     “Advance Type” refers to the distinction among Advances as being one of the
following types: (a) P&I Advances, (b) T&I Advances or (c) Corporate Advances,
or any other type or types of Advances that may be specified from time to time
in an amendment to this Agreement entered into as provided in Section 10(b);
provided, that any such additional Advance Types shall be reflected on
(i) Attachment A to the applicable Assignment of Purchased Receivables and
(ii) the books and records of the applicable Seller.
     “Adverse Claim” means a Lien or set off right or other right or claim of
any Person.
     “Affiliate” means any Person: (a) directly or indirectly controlling,
controlled by, or under common control with, either Seller; (b) directly or
indirectly owning or holding five percent (5%) or more of any equity interest in
such Seller; (c) five percent (5%) or more of whose stock or other equity
interest having ordinary voting power for the election of directors or the power
to direct or cause the direction of management, is directly or indirectly owned
or held by such Seller; or (d) which has a senior officer who is also a senior
officer of such Seller. For purposes of this definition, “control” (including
with correlative meanings, the terms “controlling”, “controlled by” and “under
common control with”) means the possession directly or indirectly of the power
to direct or cause

2



--------------------------------------------------------------------------------



 



the direction of the management and policies of a Person, whether through the
ownership of voting securities or other equity interest, or by contract or
otherwise.
     “Amounts Held For Future Distribution” means, with respect to an MBS
Servicing Agreement, amounts representing early receipt of scheduled payments of
principal and interest on a Loan which pursuant to such MBS Servicing Agreement
are amounts held on deposit in the applicable MBS Trust Collection Account for
distribution to the MBS Trustee in a future month but which amounts may be
remitted by the Servicer to the MBS Trustee earlier as part of such Servicer’s
monthly P&I Advances.
     “Ancillary Rights” has the meaning assigned to such term in
Section 2(a)(1)(C).
     “Assignment of Purchased Receivables” means an Assignment of Purchased
Receivables, substantially in the form of Exhibit A attached hereto, by and
between a Seller and the Purchaser, delivered in accordance with Section 2 of
this Agreement.
     “Business Day” means any day excluding Saturday, Sunday and any day which
is a legal holiday under the laws of the State of New York, the State of
California, the State of Minnesota or the Commonwealth of Pennsylvania, or is a
day on which either the Purchaser is closed or banking institutions located in
the State of New York, the State of California, the State of Minnesota or the
Commonwealth of Pennsylvania are closed.
     “Change of Control” means, (a) with respect to either Seller, the failure
of ResCap to own, directly or indirectly, more than fifty percent (50%) of the
aggregate issued and outstanding voting stock of such Seller, and (b) with
respect to ResCap, the failure of GMAC, LLC to own, directly or indirectly, more
than fifty percent (50%) of the aggregate issued and outstanding voting stock of
ResCap.
     “Collections” has the meaning set forth in Section 2(b)(1) of this
Agreement.
     “Collections Report” means the report described in Section 2(b)(1) of this
Agreement.
     “Collections Settlement Date” has the meaning set forth in Section 2(b)(2)
of this Agreement.
     “Corporate Advance” means, collectively, (a) an advance (other than those
described in clause (b) below) made by a Seller as Servicer pursuant to a
Designated Servicing Agreement to inspect, protect, preserve or repair
properties that secure a defaulted Loan or that have been acquired through
foreclosure or deed in lieu of foreclosure or other similar action pending
disposition thereof, or for similar or related purposes, including, but not
limited to, necessary legal fees and costs expended or incurred by such Seller
as Servicer in connection with foreclosure, bankruptcy, eviction or litigation
actions with or involving the related Obligors on such defaulted Loan, as well
as costs to obtain clear title to such a property, to protect the priority of
the lien created by such Loan on the related property, and to dispose of
properties taken through foreclosure or by deed in lieu thereof or other similar
action, (b) an advance made by a Seller as Servicer pursuant to a Designated
Servicing Agreement to foreclose or undertake similar action with respect to a
Loan, and (c) any other out of pocket expenses incurred by a Seller as Servicer
pursuant to a Designated Servicing Agreement (including, for example, costs and
expenses incurred in loss mitigation efforts and in processing

3



--------------------------------------------------------------------------------



 



assumptions of Loans in the ordinary course of business to maintain or maximize
the value of such Loan or the related Mortgaged Property).
     “Corporate Advance Receivable” means any Receivable representing the right
to be reimbursed for a Corporate Advance.
     “Cross-Default” shall mean (a) an event which, after the expiration of all
applicable grace periods (if any), constitutes a default by the applicable
Seller under any agreement relating to Indebtedness between such Seller and the
Purchaser in excess of $50,000,000, or (b) an event which, after the expiration
of all applicable grace periods (if any), constitutes a default by the
applicable Seller under the Senior Secured Credit Facility, which default is not
waived by the ResCap Senior Secured Credit Facility Agents, and which default
could result in the acceleration or the exercise of the ResCap Senior Secured
Credit Facility Agents’ remedies relating to such Indebtedness.
     “Designated Servicing Agreement Schedule” has the meaning assigned to such
term in Section 2(d) of this Agreement, as the same may be amended, restated,
supplemented or otherwise modified from time to time.
     “Designated Servicing Agreements” means, collectively, each of the
Servicing Agreements identified by unique investor identifying numbers on
Schedule 1 (Schedule of Designated Servicing Agreements) hereto, as such
Schedule may be supplemented or amended from time to time in accordance with the
terms and conditions hereunder, subject to the provisions of Section 2 of this
Agreement. If a Seller is a subservicer pursuant to and as permitted by the
terms of any Service Agreement listed on Schedule 1 (Schedule of Designated
Servicing Agreements) hereto, as such Schedule may be supplemented or amended
from time to time in accordance with the terms and conditions hereunder, under
which the other Seller is the master servicer, the term “Designated Servicing
Agreements” also includes the Servicing Agreement pursuant to which such Seller
acts in the capacity as subservicer.
     “Effective Date” means the date this Agreement is executed by each of the
parties hereto and on which all of the conditions precedent set forth in
Section 3 hereof are satisfied.
     “Eligible Receivable” means a Receivable which meets the following criteria
(as of the Effective Date with respect to an Initial Purchased Receivable and as
of the applicable Settlement Date with respect to an Additional Purchased
Receivable):
     (a) it constitutes a “general intangible” within the meaning of
Section 9-102(a)(42) (or the corresponding provision in effect in a particular
jurisdiction) of the UCC in all applicable jurisdictions; and
     (b) it is denominated in U.S. dollars and is payable in the United States
of America; and
     (c) it arises and was authorized pursuant to the terms of a Designated
Servicing Agreement, complies with all requirements for reimbursement thereunder
and, at the time the Advance was made by the Servicer, it was reasonably
determined by the related Seller as Servicer to be ultimately recoverable from
the proceeds of the related Loan or related pool of

4



--------------------------------------------------------------------------------



 



Loans, related liquidation proceeds or otherwise from the proceeds of or
collections with respect to the related Loan or related pool of Loans, the
related Mortgaged Property or escrow accounts related to such Loan or related
pool of Loans; and
     (d) neither Seller in any capacity has (1) taken any action that would
impair the right, title and interest of the Purchaser therein, or (2) failed to
take any action that was necessary to avoid impairing the Purchaser’s right,
title or interest therein; and
     (e) the Advance related to such Receivable has been fully funded by the
related Servicer using its own funds; and
     (f) it arises under a Designated Servicing Agreement pursuant to which GMAC
Mortgage or RFC is the Servicer and such Designated Servicing Agreement remains
in full force and effect, and GMAC Mortgage or RFC, as the case may be, has not
received any (x) notice of the occurrence of an Unmatured Servicer Termination
Event or (y) notice of any Servicer Termination Event or (z) written notice of
any intent to terminate it as a Servicer; and
(g) (i) it arises under a Designated Servicing Agreement that provides that the
Servicer is entitled to reimburse itself for each Advance made thereunder out of
late collections, insurance proceeds and liquidation proceeds from the Loan with
respect to which such Advance was made, prior to the distributions of payments
on any related securities, and prior to payment of any party subrogated to the
rights of the holders of such securities (such as a reimbursement right of a
credit enhancer) or any hedge or derivative termination fees, or to the related
Owner; and
     (ii) in the case of any such Receivable, if the Servicer determines that
the related Advance will not be recoverable out of late collections of the
amounts advanced or out of insurance proceeds or liquidation proceeds from the
Loan with respect to which the Advance was made, the Servicer (A) in the case of
MBS Servicing Agreements, has the right to reimburse itself for such Advance out
of any funds in the related MBS Trust Collection Account, or out of general
collections received by the Servicer with respect to any Loans serviced under
the same Servicing Agreement, prior to any payment of any holders of any notes,
certificates or other securities backed by the related Loan pool, and prior to
payment of any party subrogated to the rights of the holders of such securities
(such as a reimbursement right of a credit enhancer) or any hedge or derivative
termination fees, or to the related Owner, and (B) in the case of an Advance
other than an Advance described in clause (A), has the right to reimburse itself
at any time out of any funds in the related Owner Collection Account; and
     (h) such Receivable does not arise under a Designated Servicing Agreement
which prohibits or purports to prohibit the assignment by the Servicer of its
rights to be reimbursed for Advances and, if such Designated Servicing Agreement
under which such Receivable arises conditions or purports to condition the
Servicer’s rights to assign such rights, all such conditions have been fully
satisfied (including, without limitation, the

5



--------------------------------------------------------------------------------



 



obtaining of written consents from any parties entitled to consent thereto or to
withhold consent therefrom); and
     (i) such Receivable does not arise under a GSE Servicing Agreement; and
     (j) it is owned by the related Seller as Servicer, free and clear of any
Adverse Claim in favor of any Person and with respect to the related Designated
Servicing Agreement a notice in the form attached hereto as Exhibit C has been
sent by the applicable Seller to the applicable trustee (with respect to a MBS
Servicing Agreement), the applicable bond insurer (the respect to a MBS
Servicing Agreement that has a bond insurer) and the applicable Owner (with
respect to Designated Servicing Agreements that are not MBS Servicing
Agreements); and
     (k) it arises under a Designated Servicing Agreement which, as of the end
of the most recently concluded calendar month, has an unpaid principal balance
of the Loans serviced under such Servicing Agreement of at least $1,000,000.
     “Fair Value” means with respect to the Purchased Assets, the fair market
value of such Purchased Assets (determined as of the date a binding commitment
to effect the sale of such Purchased Assets was entered into and taking into
account, among other things, current market conditions).
     “Fannie Mae” means the Federal National Mortgage Association, and its
successors.
     “Freddie Mac” means Federal Home Loan and Mortgage Corporation, and its
successors.
     “Full P&I Tracking Date” means the date upon which the Sellers have
developed the capability to track and report P&I Advances, P&I Advance
Receivables and Collections in the manner required by Schedule 5 (Post-Closing
Undertakings Schedule) attached hereto, or, if earlier, the date that is ninety
(90) days after the Effective Date.
     “GAAP” means United States generally accepted accounting principles
inclusive of, but not limited to, applicable statements set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board, its predecessors and successors and
Securities and Exchange Commission Staff Accounting Guidance, as in effect from
time to time applied on a consistent basis that are applicable to the
circumstances as of the date of determination.
     “Ginnie Mae” means the Government National Mortgage Association, and its
successors.
     “Governmental Authority” means any federal, state or municipal court or
other governmental department, commission, board, bureau, agency or
instrumentality, governmental or quasi-governmental, domestic or foreign.
     “Grant Clause” means Section 9 of this Agreement.
     “GSE” means Ginnie Mae, Fannie Mae or Freddie Mac (“government sponsored
enterprises”).

6



--------------------------------------------------------------------------------



 



     “GSE Servicing Agreement” means a Servicing Agreement between GMAC Mortgage
or RFC or any other Person, as Servicer, and a GSE, as Owner.
     “Incipient Termination Event” means a condition, state of facts, act or
event that does, or would, after notice or lapse of time or both, constitute a
Termination Event if that condition, state of facts, act or event were not cured
or removed within any applicable grace or cure period.
     “Indebtedness” shall mean, with respect to any Person at any date, the
amount outstanding on such date under notes, bonds, debentures, or other similar
evidences of indebtedness for money borrowed (including, without limitation,
indebtedness for borrowed money evidenced by a loan account).
     “Initial Ownership Amount” means, with respect to one or more Receivables
and related Ancillary Rights with respect to which Purchaser has purchased an
Ownership Interest hereunder, an amount equal to (a) the aggregate Receivable
Balances of such Receivables, determined as of the Effective Date or as of a
later Settlement Date upon which the purchase of such Ownership Interest by
Purchaser is Settled hereunder, less (b) that portion of the Advances giving
rise to such Receivables that was not funded with Seller’s own funds, including,
in the case of P&I Advance Receivables, any portion of such Advances funded with
Amounts Held for Future Distribution that have not yet been restored by the
Seller from its own funds to the related MBS Trust Collection Account.
     “Initial Purchased Receivables” has the meaning assigned to that term in
Section 2(a)(1)(A) of this Agreement.
     “Insolvency Event” means, with respect to a specified Person, (a) an
involuntary case or other proceeding under any applicable bankruptcy, insolvency
or other similar law now or hereafter in effect shall be commenced against any
Person or substantial part of its property, or a petition shall be filed against
such Person in an involuntary case under any applicable bankruptcy, insolvency
or other similar law now or hereafter in effect, seeking the appointment of a
receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official for such Person or for any substantial part of its property, or the
winding-up or liquidation of such Person’s business and (i) such case or
proceeding shall continue undismissed and unstayed and in effect for a period of
60 days or (ii) an order for relief in respect of such Person shall be entered
in such case or proceeding under such laws or a decree or order granting such
other requested relief shall be granted; or (b) the commencement by such Person
of a voluntary case under any applicable bankruptcy, insolvency or other similar
law now or hereafter in effect, or the consent by such Person to the entry of an
order for relief in an involuntary case under any such law, or the consent by
such Person to the appointment of or taking possession by a receiver,
liquidator, assignee, custodian, trustee, sequestrator or similar official for
such Person or for any substantial part of its property, or the making by such
Person of any general assignment for the benefit of creditors, or the failure by
such Person generally to pay its debts as such debts become due or the admission
by such Person of its inability to pay its debts generally as they become due.
     “Insolvency Proceeding” means any proceeding of the sort described in the
definition of Insolvency Event.

7



--------------------------------------------------------------------------------



 



     “Interim Collections Settlement” means an interim settlement and remittance
by a Seller as Servicer and as Purchaser’s Agent of Collections on a Collections
Settlement Date, as provided in Section 2(b) of this Agreement.
     “Interim P&I Settlement Percentage” means, as to Purchaser with respect to
Advance Reimbursement Amounts relating to P&I Advance Receivables arising under
a given Designated Servicing Agreement in which Purchaser has purchased on or
after the Effective Date an Ownership Interest, a fraction, expressed as a
percentage, (a) the numerator of which shall be the aggregate Initial Ownership
Amounts of all Ownership Interests of Purchaser in such P&I Advance Receivables
purchased on and after the Effective Date through the date of an Interim
Collections Settlement, and (b) the denominator of which shall be the aggregate
amount of P&I Advances giving rise to such P&I Advance Receivables.
     “Lien” means any security interest, mortgage, deed of trust, pledge,
hypothecation, assignment, deposit arrangement, equity interest, encumbrance,
lien (statutory or other), preference, participation interest, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever,
including any conditional sale or other title retention agreement, or any
financing lease having substantially the same economic effect as any of the
foregoing.
     “Loan” means any home equity loan, home equity line of credit, manufactured
housing contract or other mortgage loan or installment sales contract or similar
asset serviced by the Servicer pursuant to a Designated Servicing Agreement.
     “Material Adverse Effect” means a material adverse effect upon (a) the
business, operations, prospects, properties, assets or condition (financial or
otherwise) of either Seller, whether on an individual basis or taken as a whole,
or (b) the ability of either Seller to perform its obligations under this
Agreement or any Purchase Document to which it is a party or of the Purchaser to
enforce or collect any of the Obligations.
     “Maximum Purchase Amount” means the limitation on the aggregate Net Cash
Investment by Purchaser in outstanding Ownership Interests purchased by
Purchaser hereunder, such that the aggregate Net Cash Investment may not exceed
$600,000,000 in the aggregate with respect to all such Ownership Interests at
any one time outstanding.
     “MBS Loan” means a Loan serviced by a Servicer under a MBS Servicing
Agreement.
     “MBS Servicing Agreement” means a Servicing Agreement under which a
Servicer services Loans on behalf of an MBS Trustee, which Loans underlie or
secure one or more issues of asset-backed securities.
     “MBS Trust” means any of the bankruptcy-remote trusts or trust estates in
which the Loans being serviced by a Servicer pursuant to the Designated
Servicing Agreements that are MBS Servicing Agreements, are held by the related
MBS Trustee.
     “MBS Trust Collection Account” means, collectively, any account(s) into
which a Servicer is required to deposit collections on MBS Loans, pending
remittance of such collections to the related MBS Trust, pursuant to the related
MBS Servicing Agreement.

8



--------------------------------------------------------------------------------



 



     “MBS Trustee” means a trustee or indenture trustee for an MBS Trust (not
including a GSE).
     “Mortgaged Property” means the real property securing a Loan.
     “Net Cash Investment” means, at any time, with respect to an Ownership
Interest in one or more Receivables and related Ancillary Rights purchased by
Purchaser hereunder, an amount, not less than zero, equal to (a) the Purchase
Price paid by Purchaser for such Ownership Interest, minus (b) all Collections
remitted in good funds to Purchaser in respect of its Ownership Interest, after
giving effect to any adjustments in Collections made on or prior to such time
pursuant to the reconciliation and adjustment provisions of Section 2(c) of this
Agreement.
     “Net Settlement Amount” has the meaning assigned to such term in
Section 2(a)(4) of this Agreement.
     “Non-Purchased Interest” means, with respect to one or more Receivables and
related Ancillary Rights with respect to which Purchaser has purchased an
Ownership Interest representing an Ownership Percentage of less than 100%, the
undivided fractional absolute ownership interest in such Receivables and related
Ancillary Rights not purchased by Purchaser.
     “Non-Purchased Seller Interest” means, with respect to one or more
Receivables and related Ancillary Rights in which Purchaser has purchased an
Ownership Interest, any Non-Purchased Interest retained by a Seller to the
extent it has funded, with its own funds, the Advances giving rise to such
Receivables and related Ancillary Rights or, in the case of P&I Receivables
arising from P&I Advances funded by such Seller as Servicer with Amounts Held
for Future Distribution, to the extent such Seller as Servicer has deposited its
own funds into the related MBS Trust Collection Account in order to reimburse
such MBS Trust Collection Account for such Amounts Held for Future Distribution
used to make such P&I Advance.
     “Obligations” shall mean and include all debts, liabilities, obligations,
covenants, duties and amounts of any nature whatsoever arising under this
Agreement, for which either Seller is now or hereafter obligated to Purchaser,
of every kind and description (whether or not evidenced by any note or other
instrument and whether or not for the payment of money or the performance or
nonperformance of any act), direct or indirect, absolute or contingent, due or
to become due, contractual or tortious, liquidated or unliquidated, whether
arising under this or any other present or future agreement or other
documentation, or by operation of law or otherwise, now existing or hereafter
arising (whether before or after the filing of any petition in bankruptcy by or
against such Seller or the commencement of any other insolvency proceeding,
including but not limited to an assignment for the benefit of creditors),
including, without limitation, any debt, liability or obligation now or
hereafter owing from either Seller to others, and including without limitation,
all charges or any other payments Sellers are required to make to Purchaser,
together with all expenses and attorneys’ fees and costs chargeable to either
Seller’s account or incurred by Purchaser in connection with either Seller’s
account, whether provided for herein or in any such other agreement or
documentation.
     “Obligor” means any Person who owes or may be liable for payments under a
Loan.
     “100% Ownership Interest” means an Ownership Interest where the Ownership
Percentage equals 100%.

9



--------------------------------------------------------------------------------



 



     “Owner” means (a) any MBS Trust or (b) any owner of a Loan being serviced
by a Servicer pursuant to a Designated Servicing Agreement other than a Person
described in clause (a).
     “Owner Collection Account” means any MBS Trust Collection Account or any
other account(s) into which a Servicer is required to deposit collections on
Loans, pending remittance of such collections to the related Owner, pursuant to
the related Servicing Agreement.
     “Ownership Amount” means, with respect to one or more Receivables and
related Ancillary Rights with respect to which Purchaser has purchased an
Ownership Interest hereunder, an amount, determined as of any date, equal to the
sum of the products of (i) the aggregate outstanding Receivable Balance of each
such Receivable as of such date, and (ii) the applicable Ownership Percentage
determined as to each such Receivable as provided in Section 2(a)(2) hereof.
     “Ownership Interest” means (a) with respect to a Corporate Advance or T&I
Advance an undivided 100% ownership interest in a Purchased Receivable and
related Ancillary Rights sold to and purchased by Purchaser hereunder, (b) with
respect to a P&I Advance made after the Full P&I Tracking Date an undivided 100%
ownership interest in a Receivable and related Ancillary Rights sold to and
purchased by Purchaser hereunder and (c) with respect to a P&I Advance made
prior to the Full P&I Tracking Date, an undivided fractional absolute ownership
interest in a Purchased Receivable and related Ancillary Rights sold to and
purchased by Purchaser hereunder. If the Ownership Percentage is 100% with
respect to any such Receivables and related Ancillary Rights, the term
“Ownership Interest” means full absolute ownership of such Receivables and
related Ancillary Rights.
     “Ownership Percentage” means, with respect to one or more Receivables and
related Ancillary Rights with respect to which Purchaser has purchased an
Ownership Interest hereunder, 100% or such lesser percentage ownership that the
undivided fractional interest comprising the Ownership Interest represents with
respect to a Receivable and related Ancillary Rights, determined as provided in
Section 2(a)(2) of this Agreement.
     “P&I Advance” means any advance made by a Seller as a Servicer pursuant to
any Designated Servicing Agreement, of delinquent interest and/or principal that
have not been timely paid by Obligors, including, in any case where the Servicer
uses any Amounts Held for Future Distribution on deposit in a related MBS Trust
Collection Account to make such disbursement in accordance with the related
Designated Servicing Agreement in lieu of making a P & I Advance with its own
funds, the rights to be reimbursed for amounts subsequently deposited by the
Servicer into such MBS Trust Collection Account from its own funds in order to
reimburse such MBS Trust Collection Account for such Amounts Held for Future
Distribution so used to make such P&I Advance.
     “P&I Advance Receivable” means any Receivable representing the right to be
reimbursed for a P&I Advance.
     “P&I Advance Reimbursement Amount” means any amount collected under any
Designated Servicing Agreement from Loan Obligors or other Owner or otherwise,
which amount, by the terms of such Designated Servicing Agreement, is payable to
the related Servicer to reimburse it for P&I Advances made by such Servicer.

10



--------------------------------------------------------------------------------



 



     “Person” means any individual, corporation, estate, partnership, limited
liability company, limited liability partnership, joint venture, association,
joint-stock company, business trust, trust, unincorporated organization,
government or any agency or political subdivision thereof, bank, savings and
loan institution or other entity of a similar nature.
     “Post-Closing Undertakings” means each of the requirements set forth on
Schedule 5 (Post-Closing Undertakings Schedule) attached hereto and made a part
hereof, as such Schedule may be amended, supplemented or otherwise modified from
time to time.
     “Purchase Documents” means this Agreement, each Schedule and Exhibit
hereto, each Assignment of Purchased Receivables, each Release Agreement and all
other agreements, documents, schedules, certificates and instruments at any time
executed or delivered hereunder or pursuant hereto.
     “Purchase Price” means, with respect to an Ownership Interest in a
Receivable and related Ancillary Rights purchased by Purchaser hereunder, a
dollar amount equal to (a) the product of (i) the Initial Ownership Amount of
the Ownership Interest being purchased with respect to such Receivable and
related Ancillary Rights, and (ii) the applicable Purchase Price Rate with
respect to the Advance Type of the Advance giving rise to such Receivable. After
the Effective Date, the Purchase Price may be adjusted from time to time by the
parties for subsequent purchases of Purchased Receivables pursuant to and in
accordance with Section 2(a)(3).
     “Purchase Price Rate” means, with respect to the purchase on the Effective
Date of an Ownership Interest in any Initial Purchased Receivable and related
Ancillary Rights, the percentage set forth below for each Advance Type:

          Advance Type   Purchase Price Rate
P&I Advances
    85 %
T&I Advances
    85 %
Corporate Advances
    85 %

With respect to the purchase after the Effective Date of an Ownership Interest
in any Additional Purchased Receivable and related Ancillary Rights, the
Purchase Price Rate for each such Advance Type may be adjusted from time to time
by the parties pursuant to and in accordance with Section 2(a)(3) and the
applicable Purchase Price Rate for each Advance Type included in such subsequent
purchase shall be determined prior to the applicable Settlement Date and shall
be set forth on the Assignment of Purchased Receivables for such Settlement
Date.
     “Purchased Assets” has the meaning assigned to that term in
Section 2(a)(1)(C) of this Agreement.

11



--------------------------------------------------------------------------------



 



     “Purchased Receivables” has the meaning assigned to that term in
Section 2(a)(1)(B) of this Agreement.
     “Purchaser’s Agent” has the meaning assigned to that term in Section 4.
     “Purchaser Remittance Account” means the account identified as the
Purchaser Remittance Account in Schedule 2 (Schedule of Accounts — Seller
Account and Purchaser Remittance Account) to this Agreement.
     “Receivable” means the contractual right to reimbursement pursuant to the
terms of a Designated Servicing Agreement for an Advance made by a Seller as
Servicer pursuant to such Designated Servicing Agreement, which Advance has not
previously been reimbursed, and including all rights of the Servicer to enforce
payment of such obligation under the Designated Servicing Agreement and
otherwise. A “Receivable” is not deemed to have been converted into cash, except
to the extent that its Receivable Balance is reduced in accordance with the
definition of Receivable Balance.
     “Receivable Balance” means as of any date of determination and with respect
to any Receivable, the outstanding balance of such Receivable, which shall only
be reduced to the extent that cash in respect of reimbursement of the Advance
giving rise to that Receivable has been the subject of settlement in accordance
with the provisions of Section 2(b) of this Agreement.
     “Receivable R&W Breach Notice” has the meaning assigned to that term in
Section 6(a) of this Agreement.
     “Receivable R&W Cure Notice” has the meaning assigned to that term in
Section 6(a) of this Agreement.
     “Release Agreement” means a Release Agreement substantially in the form
attached hereto as Exhibit B.
     “Removed Servicing Agreement” has the meaning assigned to that term in
Section 2(f) of this Agreement.
     “Reporting Schedule” has the meaning assigned to that term in Section 7(a)
of this Agreement, and includes each of the financial statements and reports and
other items listed in such Schedule 3 (Reporting Schedule) attached hereto, as
the same may be amended, modified or supplemented from time to time.
     “ResCap” means Residential Capital, LLC, a Delaware limited liability
company.
     “ResCap 8.50% Noteholders’ Lien” means any Lien upon the Receivables and
related Ancillary Rights granted by RFC and GMAC Mortgage to the ResCap 2010
Indenture Trustee for the benefit of the noteholders under the ResCap 2010
Indenture in or upon any of the Receivables or any monies due or to become due
or amounts received or receivable with respect to any Receivables, or any
proceeds (including “proceeds” as defined in the UCC) thereof, or any rights of
RFC or GMAC Mortgage to enforce any rights to reimbursement constituting any
Receivables.

12



--------------------------------------------------------------------------------



 



     “ResCap 9.625% Noteholders’ Lien” means any Lien upon the Receivables and
related Ancillary Rights granted by RFC and GMAC Mortgage to the ResCap 2015
Indenture Trustee for the benefit of the noteholders under the ResCap 2015
Indenture in or upon any of the Receivables or any monies due or to become due
or amounts received or receivable with respect to any Receivables, or any
proceeds (including “proceeds” as defined in the UCC) thereof, or any rights of
RFC or GMAC Mortgage to enforce any rights to reimbursement constituting any
Receivables.
     “ResCap Senior Secured Credit Facility” means that certain $3,500,000,000
Loan Agreement, dated as of June 4, 2008, by and among each of RFC and GMAC
Mortgage as “Borrowers”, Residential Capital, LLC and other affiliates of RFC
and GMAC Mortgage as “Guarantors” and “Obligors” thereunder, GMAC LLC, as
“Lender Agent” and Wells Fargo Bank, N.A. in its capacity as “First Priority
Collateral Agent”, as the same may be amended, supplemented, amended and
restated or otherwise modified from time to time.
     “ResCap Senior Secured Credit Facility Agents” means each of GMAC LLC, as
“Lender Agent” and Wells Fargo Bank, N.A. in its capacity as “First Priority
Collateral Agent”, under the ResCap Senior Secured Credit Facility and, in each
case, any successor thereto in such capacity.
     “ResCap Senior Secured Lien” means any Lien upon the Receivables and
related Ancillary Rights granted by RFC and GMAC Mortgage for the benefit of the
Lenders party to the ResCap Senior Secured Credit Facility in or upon any of the
Receivables or any monies due or to become due or amounts received or receivable
with respect to any Receivables, or any proceeds (including “proceeds” as
defined in the UCC) thereof, or any rights of RFC or GMAC Mortgage to enforce
any rights to reimbursement constituting any Receivables.
     “ResCap 2010 Indenture” means that certain Indenture, dated as of June 6,
2008, governing the rights and duties of ResCap under its 8.50% Senior Secured
Guaranteed Notes due 2010, as amended, supplemented, amended and restated or
otherwise modified from time to time.
     “ResCap 2010 Indenture Trustee” means the trustee under the ResCap 2010
Indenture, or any successor thereto in such capacity.
     “ResCap 2015 Indenture” means that certain Indenture, dated as of June 6,
2008, governing the rights and duties of ResCap under its 9.625% Junior Secured
Guaranteed Notes due 2015, as amended, supplemented, amended and restated or
otherwise modified from time to time.
     “ResCap 2015 Indenture Trustee” means the trustee under the ResCap 2015
Indenture, or any successor thereto in such capacity.
     “Seller” means, with respect to a Receivable that is sold and purchased by
Purchaser hereunder, the party whose funds were disbursed in making the Advance
that gave rise to such Eligible Receivable and, if the funds were disbursed by
GMAC Mortgage in its capacity as a subservicer under a Designated Service
Agreement under which RFC is the servicer, then “Seller” shall mean RFC and GMAC
Mortgage to the extent of their respective rights, title and interests in and to
such Receivable.

13



--------------------------------------------------------------------------------



 



     “Seller Account” means the account of the Sellers identified as the Seller
Account in Schedule 2 (Schedule of Accounts — Seller Account and Purchaser
Remittance Account) to this Agreement.
     “Seller Financing Agreements” means, collectively, the ResCap Senior
Secured Credit Facility, the ResCap 2010 Indenture and the ResCap 2015
Indenture.
     “Servicer” means either GMAC Mortgage or RFC, as the case may be, in its
capacity as servicer or subservicer of Loans for and on behalf of an Owner under
any particular Designated Servicing Agreement. In the case of a Designated
Servicing Agreement under which GMAC Mortgage is a subservicer and RFC is the
servicer, the term “Servicer” shall mean and include GMAC Mortgage and RFC,
individually and collectively.
     “Servicer Termination Event” means, with respect to any Designated
Servicing Agreement, the occurrence of any events or conditions, and the passage
of any cure periods and giving to and receipt by the Servicer of any required
notices, as a result of which any Person has the current right to terminate the
Servicer as Servicer under such Designated Servicing Agreement, or any actual or
purported suspension, termination, removal or resignation by or with respect to
GMAC Mortgage or RFC, as the case may be, as the Servicer under such Designated
Servicing Agreement.
     “Servicing Agreement” means any pooling and servicing agreement, sale and
servicing agreement, servicing agreement, subservicing agreement or similar
agreement pursuant to which a Servicer is servicing Loans for and on behalf of
an MBS Trust or other Owner, each as amended, modified or supplemented from time
to time. In the case of a subservicing agreement (however denominated) under
which GMAC Mortgage is the subservicer and with respect to which RFC is the
servicer under the related master servicing agreement (however denominated), the
term “related Servicing Agreement”, or words of similar import, shall mean and
include such subservicing agreement and also such related master servicing
agreement.
     “Settle” and, with correlative meaning, the terms “Settled” and
“Settlement” means the process of completing the purchase and payment for
Purchased Receivables and related Ancillary Rights on the Effective Date and on
any subsequent Settlement Date in accordance with this Agreement.
     “Settlement Date” means (a) with respect to the Initial Purchased
Receivables, the Effective Date and (b) after the Effective Date, with respect
to any Additional Purchased Receivables, the date on which the sale and purchase
of such Additional Purchased Receivable is Settled pursuant to the terms of this
Agreement. Unless otherwise mutually agreed by the Sellers and Purchaser, each
Settlement Date (other than the Effective Date) shall occur on a Business Day
following the Effective Date and prior to the Termination Date and, in the case
of P&I Advance Receivables, shall occur on one Business Day during each month,
which Business Day shall be mutually agreed upon by Sellers and Purchaser from
month to month; provided, that as to each Settlement Date, Sellers have provided
Purchaser with all required documentation and information with respect to the
Purchased Receivables to be Settled on such date by no later than 2: 00 P.M. New
York City time on the immediately preceding Business Day.
     “Solvent” has the meaning assigned to such term in Section 5(a)(7) of this
Agreement.

14



--------------------------------------------------------------------------------



 



     “Stop Event” shall mean any Servicer Termination Event or Unmatured
Servicer Termination Event.
     “T&I Advance” means an advance made by a Seller as Servicer with respect to
a Loan pursuant to such Servicer’s obligation to do so under the applicable
Designated Servicing Agreement, of real estate taxes and assessments, or of
hazard, flood or primary mortgage insurance premiums, which were not timely paid
by the related Obligor under the terms of the related Loan.
     “T&I Advance Receivable” means any Receivable representing or relating to
the right to be reimbursed for a T&I Advance.
     “Termination Date” has the meaning provided in Section 10(a).
     “Termination Event” has the meaning assigned to such term in Section 8 of
this Agreement.
     “Trustee” means, as applicable, the ResCap 2010 Indenture Trustee and the
ResCap 2015 Indenture Trustee.
     “Trustee Notice” means a Trustee Notice substantially in the form attached
hereto as Exhibit C.
     “UCC” means the Uniform Commercial Code, as in effect in the State of New
York.
     “Unmatured Servicer Termination Event” means, with respect to any
Designated Servicing Agreement, the occurrence of any event or the existence of
any state of facts or condition which, with notice and/or the passage of any
applicable time period, will result in a Servicer Termination Event.
     Section 2. Purchase and Sale, Settlement, Collections.
     (a) (1) Purchase and Sale of Initial Purchased Receivables and Additional
Purchased Receivables. On the Effective Date of this Agreement, and subject to
the provisions of this Agreement (including, without limitation, the Maximum
Purchase Amount and the satisfaction of each of the conditions precedent set
forth in Section 3 hereof), pursuant to duly executed Assignments of Purchased
Receivables delivered on the Effective Date and on each Settlement Date
thereafter, each of the Sellers hereby sells, assigns, transfers and otherwise
conveys to, and the Purchaser hereby purchases and acquires from each such
Seller, without recourse except as provided herein:
     (A) as of the Effective Date, Ownership Interests, each with an Ownership
Percentage calculated as provided in Section 2(a)(2) below, in all of such
Seller’s right, title and interest, whether now owned or hereafter acquired, in,
to and under its Receivables existing as of the Effective Date with respect to
all Advances made by such Seller as Servicer under the Designated Servicing
Agreements identified on Attachment A to Schedule 1 (Schedule of Designated
Servicing Agreements) hereto (such Ownership Interests described in this clause
(A), the “Initial Purchased Receivables”),

15



--------------------------------------------------------------------------------



 



     (B) Ownership Interests, each with an Ownership Percentage calculated as
provided in Section 2(a)(2) below, in all of such Seller’s right, title and
interest, whether now owned or hereafter acquired, in, to and under its
Receivables existing as of each Settlement Date after the Effective Date with
respect to any Advances made by such Seller as Servicer under any Designated
Servicing Agreement, to the extent (but only to the extent) such Receivables
have not previously been the subject of purchase and Settlement hereunder and
are identified on the Assignment of Purchased Receivables delivered by such
Seller to the Purchaser on the applicable Settlement Date (such Ownership
Interests in the Receivables described in this clause (B), the “Additional
Purchased Receivables” and, together with the Initial Purchased Receivables, the
“Purchased Receivables”), and
     (C) all monies due or to become due and all amounts received or receivable
with respect to the Purchased Receivables, and all proceeds (including
“proceeds” as defined in the UCC) thereof, together with all rights of such
Seller to enforce such rights to reimbursement constituting such Purchased
Receivables, including, without limitation, the rights to access and use all
books and records related to the Purchased Receivables (all of the foregoing
monies and amounts, proceeds, and rights to enforce, collectively, the
“Ancillary Rights” and, together with the Purchased Receivables, collectively,
the “Purchased Assets”).
In the event that the Maximum Purchase Amount would be exceeded on any
Settlement Date, Purchaser shall have the sole right to designate the
Receivables that will be the subject of the Ownership Interests purchased and
Settled on such date within such limits.
          (2) Applicable Ownership Percentage of Ownership Interest. With
respect to each Ownership Interest purchased by Purchaser hereunder, the
applicable Ownership Percentage shall be the fraction, expressed as a
percentage, the numerator of which is the Initial Ownership Amount, and the
denominator of which is the Receivable Balance of the Receivable with respect to
which, together with related Ancillary Rights, such Ownership Interest is
purchased.
          (3) Purchase Price. In consideration of the sale, assignment, transfer
and conveyance to the Purchaser of the Purchased Assets upon the terms and
subject to the conditions set forth in this Agreement, the Purchaser shall pay
to the Sellers by wire transfer to the Seller Account (A) in the case of the
Initial Purchased Receivables and Ancillary Rights relating thereto, on the
Effective Date, in immediately available funds, an amount equal to the Purchase
Price with respect to the Initial Purchased Receivables, and (B) after the
Effective Date, in the case of each Additional Purchased Receivable and
Ancillary Rights relating thereto, on the related Settlement Date, an amount in
immediately available funds equal to the aggregate Purchase Price for such
Purchased Assets transferred on such date. The computation of the Purchase Price
for the Initial Purchased Assets shall assume no subsequent purchase by
Purchaser of Additional Purchased Assets. The Purchase Price for the Additional
Purchased Assets (i) shall be payable on a Settlement Date mutually agreed to by
such Seller and the Purchaser and (ii) shall be an amount equal to the Purchase
Price as

16



--------------------------------------------------------------------------------



 



may be adjusted to reflect such factors, if any, as such Seller and the
Purchaser mutually agree will result in a Purchase Price for the Purchased
Assets on each such Settlement Date determined to be the Fair Value of such
Purchased Assets. Notwithstanding any other provision of this Agreement, neither
of the Sellers shall be obligated to continue to sell Purchased Assets to the
Purchaser to the extent that such Seller is not paid the Purchase Price
therefore as provided herein.
          (4) Calculation of Net Settlement Amount. To arrive at the net
settlement amount (the “Net Settlement Amount”) for any Settlement Date, the
following adjustments shall be applied by Seller (and verified by Purchaser) to
the Purchase Price for the Purchased Assets being purchased and Settled on such
Settlement Date:
     (A) the amount of any adjustment to the Purchase Price agreed upon pursuant
to Section 2(a)(3) shall be deducted in arriving at the Net Settlement Amount;
and
     (B) any amount due Purchaser in respect of the Interim Collections
Settlement for such Settlement Date shall be deducted in arriving at the Net
Settlement Amount.
If the Net Settlement Amount is positive, then, by no later than 3:30 P.M. New
York City time on the Settlement Date, Purchaser shall pay to the Sellers by
wire transfer to the Seller Account for the benefit of Sellers, as their
interests may appear, the Net Settlement Amount. If the Net Settlement Amount is
negative, then, by no later than 3:30 P.M. New York City time on the Settlement
Date, the Sellers shall wire transfer to the Purchaser Remittance Account, in
immediately available funds, the amount by which the Net Settlement Amount is
less than zero. The respective obligations of Purchaser and Sellers to perform
wire transfers of the Net Settlement Amount as set forth in the immediately
preceding two sentences are dependent upon a determination and communication to
both parties of the then applicable Net Settlement Amount on or before 2:00 p.m.
New York City time on the date on which such wire transfer is expected to be
made, provided that, if such determination and communication occurs after 2:00
p.m. New York City time of such date, the applicable wire transfer shall be made
on or before 12:00 p.m. New York City time of the succeeding Business Day.
          (5) Purchaser Remittance Account and Purchased Assets Property of
Purchaser. Notwithstanding any other provision of this Agreement to the
contrary, all funds in the Purchaser Remittance Account shall be the sole
property of Purchaser and Purchaser may withdraw as its own property all or any
funds in the Purchaser Remittance Account or at any time without notice to
Sellers.
          (6) No Assumption of Obligations By Purchaser. Any purchase, sale,
assignment, transfer and conveyance hereunder does not constitute an assumption
by the Purchaser of any obligations of the Sellers or any other Person to any
Obligor or Owner or to any other Person in connection with the Purchased
Receivables or any other agreement or instrument relating to the Purchased
Receivables or any Non-Purchased Interest in any Receivables or related
Ancillary Rights.

17



--------------------------------------------------------------------------------



 



          (7) Maximum Purchased Amount; Suspension of Purchaser’s Obligations;
Suspension of Seller’s Obligation to Sell. Notwithstanding any other provision
of this Agreement to the contrary, the Purchaser shall not be obligated to
purchase or Settle the purchase of, and Seller shall not be obligated to sell,
any Ownership Interests in Receivables or related rights or interests (A) to the
extent such purchase or Settlement would result in the Maximum Purchase Amount
being exceeded, or (B) if the Seller and Purchaser do not agree upon (i) an
adjustment to the Purchase Price on any Settlement Date, if applicable, or
(ii) in the case of the Purchase Price for the first purchase of Ownership
Interests in T&I Advance Receivables or Corporate Advance Receivables, the
Purchase Price Rate applicable thereto.
In the event (x) the Purchaser or either Seller exercises its rights hereunder
to cease or suspend its purchase or sale of any Receivables (including, without
limitation, by reason of any Incipient Termination Event or Stop Event or
failure to agree upon the applicable Purchase Price or any adjustments thereto
or (y) the purchase of any Ownership Interests in any Receivables cannot be or
is not for any reason Settled on the next succeeding Settlement Date after such
Receivables arise (including, without limitation, to avoid exceeding the Maximum
Purchase Amount) other than by reason of an event described in the foregoing
clause (x), then, upon and after any such event under the foregoing clauses
(x) or (y), the Purchaser shall have no obligation to purchase, Settle or
otherwise pay for or complete the purchase of, and the related Seller shall have
no obligation to sell or transfer, any Ownership Interest in such Receivables or
related Ancillary Rights with respect to such Receivables, and, at the request
of the related Seller, Purchaser shall release and reassign to the related
Seller, without representation or warranty of any kind, nature or description,
and without recourse, any right, title or interest in such Receivables and
related Ancillary Rights theretofore created under this Agreement or any other
Purchase Document.
     (b) (1) Interim Collections Settlements; Delivery of Collections Reports.
Sellers as Purchaser’s Agent, shall prepare and deliver to Purchaser a
Collections Report with respect to all Advance Reimbursement Amounts relating to
Receivables arising from Advances made under each Designated Servicing Agreement
with respect to which Purchaser has purchased an Ownership Interest, to the
extent such Advance Reimbursement Amounts are in its possession or under its
control, including any such amounts permitted to be withdrawn from the related
Owner Collection Accounts (such amounts, the “Collections”). Until the Full P&I
Tracking Date with respect to a given Designated Servicing Agreement, such
Collections Report with respect to Collections relating to P&I Advance
Receivables shall only be required to be delivered on the same date in each
month following the Effective Date or other date upon which Purchaser first
Settles its purchase of an Ownership Interest in any P&I Advance Receivables
arising under such Designated Servicing Agreement. After the Full P&I Tracking
Date with respect to a Designated Servicing Agreement, and, in any event with
respect to Collections relating to T&I Advance Receivables or Corporate Advance
Receivables, the Collections Report shall be delivered each Business Day.
          (2) Collections Settlement Date; Remittances to Purchaser’s Remittance
Account. By no later than 2:00 P.M. New York City time on each day when a
Collections Report is required to be delivered under Section 2(b)(1) (each such
day, a “Collections

18



--------------------------------------------------------------------------------



 



Settlement Date”), Sellers, as Purchaser’s Agent, shall effect a remittance to
the Purchaser Remittance Account, in immediately available funds (A) out of the
Collections attributable to P&I Advance Receivables arising under a given
Designated Servicing Agreement, an amount thereof equal to the product of
(i) the Interim P&I Settlement Percentage determined as of such Collections
Settlement Date with respect to such Designated Servicing Agreement and (ii) the
amount of such Collections attributable to P&I Advance Receivables arising under
such Designated Servicing Agreement, and (B) out of the Collections attributable
to T&I Advance Receivables or Corporate Advance Receivables, the full amount
thereof in which Purchaser has purchased an Ownership Interest; provided, that
any amount otherwise to be remitted to the Purchaser Remittance Account under
this Section 2(b)(2) may instead be applied as a deduction in arriving at the
Net Settlement Amount as provided in Section 2(a)(4) if the Collections
Settlement Date is also a Settlement Date for the purchase of any Purchased
Receivables by Purchaser.
          (3) Remittances to MBS Collection Accounts. Sellers as Servicers shall
also remit or otherwise restore to the applicable MBS Trust Collection Accounts,
such portions of the Collections as are attributable to the Non-Purchased
Interests in P&I Advance Receivables that were funded with Amounts Held for
Future Distribution previously withdrawn by a Seller as Servicer under the
related Designated Servicing Agreements on each date and as required pursuant to
the applicable Designated Servicing Agreement, and Sellers shall remit to the
applicable Owners or Owner Collection Accounts, such portions of the Collections
as are attributable to any other Non-Purchased Interest in any Receivable that
is not a Non-Purchased Seller Interest on each date and as required pursuant to
the applicable Designated Servicing Agreement, provided, that nothing herein
contained shall direct or restrict the disposition of any portion of the
Collections that is attributable to any Non-Purchased Seller Interest.
          (4) No Withdrawal or Transfers by Sellers Between Collection
Settlement Dates. During any period between Collections Settlement Dates,
Sellers shall not withdraw or transfer any Collections from any Owner Collection
Account, and such portions of the Collections as are attributable to the
Purchased Receivables shall be deemed held in trust by Sellers as Purchaser’s
Agent for the benefit of Purchaser.
     (c) Reconciliation of Interim Collections Settlements. Sellers and
Purchaser mutually agree and acknowledge that the procedures for allocating
Collections in respect of P&I Advance Receivables set forth in Section 2(b) are
interim settlements only that are based on the parties’ reasonable estimates of
the relative interests in Collections relating to P&I Advance Receivables with
respect to which Purchaser has purchased an Ownership Interest. All interim
settlements shall be subject to reconciliation and adjustment by the parties to
give effect to the actual Ownership Interests in P&I Advance Receivables
purchased by Purchaser from Sellers and any Non-Purchased Interests therein, as
well as, to the extent applicable, the allocation requirements of the Designated
Servicing Agreements. Such reconciliation and the making of adjusting payments
between the Sellers, on the one hand, and the Purchaser, on the other hand,
shall be effected as soon as practicable following the Full P&I Tracking Date
for each Designated Servicing Agreement. If any other adjustments are necessary
in order to give effect to the Ownership Interests purchased by

19



--------------------------------------------------------------------------------



 



Purchaser in any other Receivables, the parties shall cooperate with each other
and make adjustment payments as appropriate.
     (d) Initial Designated Servicing Agreements. The Designated Servicing
Agreements as of the Effective Date are identified on Attachment A to Schedule 1
(Schedule of Designated Servicing Agreements) attached hereto by a unique
identifying number. Such Schedule 1 hereto is referred to herein as the
“Designated Servicing Agreement Schedule”.
     (e) Added Servicing Agreements. At its option, and with the consent of the
Purchaser, the Sellers may designate additional Servicing Agreements as
Designated Servicing Agreements under this Agreement (each such Servicing
Agreement so designated being sometimes referred to herein as an “Added
Servicing Agreement”), by execution and delivery by the Sellers and the
Purchaser of an Assignment of Purchased Receivables, substantially in the form
of Exhibit A attached hereto, together with a Schedule of Designated Servicing
Agreements, substantially in the form of Schedule 1 attached thereto (it being
understood and agreed that the Designated Servicing Agreement Schedule shall be
so supplemented). Subject to the provisions of this Agreement (including,
without limitation, the Maximum Purchase Amount and the satisfaction of each of
the conditions precedent set forth in Section 3 hereof), upon execution by each
of the Sellers and the Purchaser of the related Assignment of Purchased
Receivables, the Sellers shall thereupon be deemed to sell, transfer and
otherwise convey to the Purchaser, without recourse except as set forth herein,
all of such Seller’s right, title and interest in, to and under the Purchased
Receivables and related Ancillary Rights arising from or relating to Advances
made by Sellers as Servicers under such Added Servicing Agreements. Such sale
and purchase shall be Settled on each Settlement Date occurring thereafter in
accordance with the provisions of Section 2 to the same extent as applicable to
the Purchased Receivables and related Ancillary Rights arising from or relating
to Advances made by Sellers as Servicers under the Designated Servicing
Agreements listed on Attachment A to Schedule 1 (Schedule of Designated
Servicing Agreements) hereto on the Effective Date, including, without
limitation, satisfaction of each of the conditions precedent set forth in
Section 3 hereof.
     (f) Removal of Servicing Agreements. Upon the occurrence or existence of a
Stop Event with respect to a Designated Servicing Agreement, Purchaser shall
have the right to require the removal of such Servicing Agreement as a
Designated Servicing Agreement under this Agreement immediately upon such
occurrence or existence or at any time thereafter by written notice to the
Seller who is the Servicer thereunder, and, immediately upon the giving of such
notice, such Servicing Agreement shall be deemed so removed (each such Servicing
Agreement so removed being sometimes referred to herein as a “Removed Servicing
Agreement”). As soon as possible, and in any event prior to the next Settlement
Date following such notice, the Purchaser and the Sellers shall execute and
deliver to each other an updated Designated Servicing Agreements Schedule. Upon
such removal, the Purchaser shall automatically and immediately have no
obligation to purchase, Settle or otherwise pay for or complete the purchase of
any Ownership Interests in Receivables arising from Advances made under the
Removed Servicing Agreement or as to any related Ancillary Rights with respect
to such Receivables, and, at the request of the related Seller, Purchaser shall
release and reassign to the related Seller, without representation or warranty
of any kind, nature or description, and without recourse, any right, title or
interest in such

20



--------------------------------------------------------------------------------



 



Receivables and related Ancillary Rights theretofore created under this
Agreement or any other Purchase Document but as to which Settlement has not yet
occurred.
     (g) Books and Records. Each of the Sellers shall, at its own expense, on or
prior to the (A) Effective Date, in the case of the Initial Purchased
Receivables, and (B) the applicable Settlement Date, in the case of Additional
Purchased Receivables, deliver to Purchaser an Assignment of Purchased
Receivables applicable to such Settlement Date and indicate in its books and
records (including its computer files) that all Purchased Receivables created in
connection with such Designated Servicing Agreements and the related Ancillary
Rights have been sold to the Purchaser in accordance with this Agreement. Each
of the Sellers agrees that it shall not alter the indication referenced in this
paragraph with respect to any Designated Servicing Agreement. If a third party,
including a potential purchaser of Receivables, should inquire, such Seller will
promptly indicate that the Purchased Receivables and related Ancillary Rights
have been sold, assigned and transferred in accordance with this Agreement and
will claim no ownership interest therein.
     (h) Designated Servicing Agreements Schedule. The Designated Servicing
Agreement Schedule, as supplemented and amended, collectively shall be marked as
Schedule 1 (Schedule of Designated Servicing Agreements) to this Agreement,
shall be incorporated into and made a part of this Agreement and shall be
updated by the Sellers on each date on which a Designated Servicing Agreement is
added or removed.
     (i) Assignment of Purchased Receivables. On each Settlement Date on which
the Purchaser shall pay the related Purchase Price or otherwise Settle for any
Purchased Receivables and related Ancillary Rights, each of the Sellers and the
Purchaser shall execute an Assignment of Purchased Receivables which shall
identify the Receivables with respect to the Designated Servicing Agreements
described therein and any related Ancillary Rights that are the subject to the
purchase by Purchaser of an Ownership Interest in accordance with provisions
hereof and any other Purchase Document as of such Settlement Date.
     (j) Fair Value. Sellers and Purchaser acknowledge, confirm and agree that
the Purchase Price paid for the Purchased Receivables purchased by Purchaser
from each Seller constitutes Fair Value. Without limiting the foregoing, each of
the Sellers and Purchaser agree that such Purchase Price paid constitutes
reasonably equivalent value and fair consideration for the sale and transfer by
each Seller to the Purchaser of such Purchased Receivables and the related
Ancillary Rights, no such purchase and sale has been or is being made for or on
account of an antecedent debt and no such purchase and sale has been or is being
or will be made with any intent to hinder, delay or defraud any of such Seller’s
creditors.
     (k) No Purchaser Liability; Indemnification by Sellers. Nothing contained
in this Agreement shall impose upon Purchaser any duty to see to the proper
treatment or handling by Sellers as Servicers of Advances, Collections or
otherwise, nor shall Purchaser have any liability for any act or omission by
Sellers as Servicers with respect to the proper treatment or handling by Sellers
of Advances, Collections or otherwise. Each of the Sellers shall indemnify and
hold Purchaser, and its officers, directors, employees, shareholders, agents and
attorneys (each and “Indemnitee” and, collectively, the “Indemnitees”) harmless,
from

21



--------------------------------------------------------------------------------



 



and against any claim, liability, loss, damage, cost or expense, including
reasonable attorneys’ fees and legal expenses in any way arising out of or
relating to any breach of any of such Seller’s representations, warranties or
covenants under this Agreement or any other Purchase Document.
     (l) No Conflict With Sellers’ Obligations as Servicer Under Servicing
Agreements. Nothing contained in this Agreement shall require either Seller as
Servicer under any Servicing Agreement to take any action or omit to take any
action which is expressly prohibited under such Servicing Agreement; it being
acknowledged by Sellers that Sellers shall promptly notify Purchaser in writing
if any such prohibition exists at any time and from time to time.
          Section 3. Conditions Precedent.
     The obligation of the Purchaser to purchase, and the obligation of Sellers
to sell, any Receivables and the Purchased Assets in accordance with the terms
of this Agreement, on the Effective Date and on each Settlement Date thereafter,
is subject to the prior fulfillment of each of the following conditions set
forth below and the accuracy of all the representations and warranties of each
of the Sellers set forth herein and in the Purchase Documents.
          (a) Conditions Precedent to Effectiveness and Purchaser’s Obligation
to Purchase the Initial Purchased Receivables. In addition to the conditions
precedent set forth in Section 3(b) below, the obligation of the Purchaser to
purchase the Initial Purchased Receivables on the Effective Date is subject to
the following conditions precedent:
               (1) Execution of this Agreement. The parties hereto shall have
executed this Agreement.
               (2) Closing Deliveries. The Purchaser shall have received, in
form and substance satisfactory to the Purchaser, all documents, instruments and
information identified on Schedule 4 (Closing Checklist Schedule) attached
hereto and all other agreements, notes, certificates, orders, authorizations,
financing statements and other documents which the Purchaser may at any time
reasonably request.
               (3) Maximum Purchase Amount. After giving effect to the purchase
of the Initial Purchased Receivables, the Maximum Purchase Amount will not be
exceeded.
               (4) Performance of Agreements. Each Seller shall have performed
in all material respects all agreements and satisfied all conditions which any
Purchase Document provides shall be performed by it on or before such date.
               (5) No Prohibition. No order, judgment or decree of any court,
arbitrator or Governmental Authority shall purport to enjoin or restrain the
Purchaser or either Seller from entering into this Agreement or any other
Purchase Document and/or from effecting any purchase and sale of any Receivable
or Purchased Asset as contemplated hereby.

22



--------------------------------------------------------------------------------



 



               (6) Delivery of Release Agreement. The Purchaser shall have
received a duly executed copy of a Release Agreement from each of the ResCap
Senior Secured Credit Facility Agents.
               (7) Delivery of Consent Agreement. The Purchaser shall have
received a duly executed copy of a Consent Agreement to the Purchase Documents
and the transactions contemplated hereunder and thereunder from the ResCap
Senior Secured Credit Facility Agents, in form and content satisfactory to
Purchaser.
               (8) UCC Searches. The Purchaser shall have received certified
copies of UCC Searches, or other evidence satisfactory to it, listing all
effective financing statements which name any of the Sellers (under such
Seller’s present name, any previous name or any trade or doing business name) as
debtor and covering all such jurisdictions as the Purchaser shall reasonably
determine.
               (9) UCC-1s, etc. The Purchaser shall have received evidence
satisfactory to it that, upon the filing and recording of instruments delivered
by each of the Sellers, the Purchaser for its own benefit and the benefit of any
of its assigns shall have a valid and perfected ownership interest in the
Purchased Receivables and all Ancillary Rights, free and clear of all Adverse
Claims, including copies of UCC and other applicable personal property Lien
search reports and all effective financing statements listed therein, in each
case as may be reasonably required by the Purchaser.
               (10) Release of Liens. The Purchaser shall be satisfied that
immediately before or simultaneously with giving effect to the purchase of such
Receivables by Purchaser, all Liens on and in respect of such Receivables shall
be have released.
               (11) Payment of Purchaser’s Costs and Expenses. The Purchaser
shall have received, in accordance with Section 10(c), payment of all reasonable
costs and expenses requested by the Purchaser to be paid or reimbursed by the
Sellers on or prior to the Effective Date.
          (b) Conditions Precedent to Purchaser’s Obligations to Purchase any
Purchased Receivables. The obligation of the Purchaser to purchase any Ownership
Interest in a Receivable is subject to the further conditions precedent that on
the date of such purchase the following statements shall be true and correct:
               (1) All of the representations and warranties of each of the
Sellers under Section 5(a) of this Agreement shall be true and correct at such
time in all material respects as if made at such time, both before and
immediately after giving effect to such purchase and the application of the
proceeds therefrom, and after giving effect to any updates to information
provided to the Purchaser in accordance with the terms of such representations
and warranties; and
               (2) No Incipient Termination Event or Termination Event has
occurred and is continuing, or would result from such purchase or from the
application of any proceeds therefrom; and

23



--------------------------------------------------------------------------------



 



               (3) The Purchaser shall have received such other certificates,
reports, statements, opinions of counsel or other documents as the Purchaser may
reasonably request.
     Section 4. Sellers as Purchaser’s Agents and Appointment of Purchaser as
Attorney-in-Fact.
     Sellers as Purchaser’s Agents. The servicing, administering and collection
of the Receivables shall be conducted by the applicable Seller as Servicer as
agent of the Purchaser (in such capacity, individually and collectively,
“Purchaser’s Agent”), in accordance with this Agreement and the terms and
conditions of each applicable Designated Servicing Agreement. Each Purchaser’s
Agent hereby agrees to perform, take or cause to be taken all such action as may
be necessary or advisable (or as instructed by the Purchaser) to collect each
Receivable from time to time all in accordance with the terms and conditions of
the applicable Designated Servicing Agreement and applicable laws, rules and
regulations and with the care and diligence which each Purchaser’s Agent employs
in servicing similar receivables for its own account. The Purchaser hereby
appoints each Purchaser’s Agent as its agent to enforce the Purchaser’s rights
and interests in, to and under the Receivables and the Purchased Assets with
respect thereto. The Purchaser may revoke and terminate the appointment of
either or both of the Sellers as the Purchaser’s Agent at any time upon thirty
(30) days prior written notice to the applicable Seller or Sellers and Owner or
Owners.
     Section 5. Representations, Warranties and Certain Covenants of Sellers.
     Each of the Sellers hereby makes on its own behalf (severally and not
jointly) the following representations and warranties for the benefit of the
Purchaser and its assignees, on which the Purchaser is relying in purchasing and
accepting the Purchased Receivables and Purchased Assets and in executing this
Agreement. The representations and warranties in Section 5(a) are made as of the
date of this Agreement, and as of each Settlement Date. The representations and
warranties in Section 5(b) are made on the Effective Date with respect to the
Initial Purchased Receivables and as of the applicable Settlement Date with
respect to the Additional Purchased Receivables that are purchased on such
Settlement Date. Such representations and warranties shall survive the sale,
assignment, transfer and conveyance of any Purchased Receivables to the
Purchaser and are as follows:
          (a) General Representations, Warranties and Covenants.
          (1) Organization and Good Standing. Such Seller (A) is duly formed,
validly existing and in good standing under the laws of the jurisdiction in
which it was formed, (B) has all governmental licenses, authorizations, consents
and approvals, necessary to own its assets and carry on its business as now
being or as proposed to be conducted, (C) is qualified to do business and is in
good standing in all other jurisdictions in which the nature of the business
conducted by it makes such qualification necessary, and (D) is in compliance in
with all requirements of law, except where the failure to licensed, qualified or
in good standing in any jurisdiction, or where the failure to be in compliance
with the laws of any jurisdiction, would not reasonably be expected to have a
Material Adverse Effect.

24



--------------------------------------------------------------------------------



 



          (2) Power and Authority; Binding Obligation. Such Seller has all
necessary limited liability company or other power, authority and legal right to
execute, deliver and perform its obligations under this Agreement and each other
Purchase Document to which it is a party; the execution, delivery and
performance by such Seller of this Agreement to which it is a party has been
duly authorized by all necessary limited liability company or other action on
its part; and this Agreement and each other Purchase Document has been duly and
validly executed and delivered by such Seller and constitutes a legal, valid and
binding obligation of such Seller, enforceable against such Seller in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency marshalling and other similar laws governing the rights
of creditors generally and by general principles of equity.
          (3) No Violation. Neither (A) the execution and delivery of this
Agreement or any other Purchase Document to which such Seller is a party, nor
(B) the consummation of the transactions herein and therein contemplated in
compliance with the terms and provisions hereof and/or thereof, as the case may
be, will conflict with or result in a breach of the limited liability company
agreement or other constitutive documents, as applicable, of either Seller, or
any applicable law, rule or regulation, or any order, writ, injunction or decree
of any governmental authority, or other agreement or instrument to which such
Person, or any of its subsidiaries, is a party or by which any of them or any of
their property is bound or to which any of them or their property is subject, or
constitute a default under any such agreement or instrument, or (except for the
liens created or permitted pursuant to this Agreement or any other Purchase
Document to which such Seller is a party) result in the creation or imposition
of any lien upon any property of such Person, pursuant to the terms of any such
agreement or instrument, except where such conflict or breach, default or lien
would not reasonably be expected to have a Material Adverse Effect.
          (4) No Proceedings. There are no proceedings or investigations pending
or, to the best knowledge of such Seller, threatened, against such Seller before
any governmental authority (A) asserting the invalidity of this Agreement or any
other Purchase Document, (B) seeking to prevent the consummation of any of the
transactions contemplated by this Agreement or any other Purchase Document,
(C) seeking any determination or ruling that, in the reasonable judgment of such
Seller, would materially and adversely affect the performance by such Seller of
its obligations under this Agreement or any other Purchase Document, or (D)
seeking any determination or ruling that, in the reasonable judgment of such
Seller, would materially and adversely affect the validity or enforceability of
this Agreement or any other Purchase Document.
          (5) No Consents Required. No consent, approval, authorization or order
of any court or governmental agency or body is required for the execution,
delivery and performance by such Seller of or compliance by such Seller with
this Agreement, the sale of the Receivables or the consummation of the
transactions contemplated by this Agreement, except for consents, approvals,
authorizations and orders which have been obtained, except for filings and
recordings in respect of this Agreement.
          (6) Information. No written statement, report or other document
furnished or to be furnished pursuant to this Agreement (including, without
limitation, any

25



--------------------------------------------------------------------------------



 



Schedule hereto) contains or will contain any statement that is or will be
inaccurate or misleading in any material respect. There are no facts relating to
and known by such Seller which when taken as a whole may impair the ability of
such Seller to perform its obligations under this Agreement or any other
Purchase Document, which have not been disclosed herein or in the certificates
and other documents furnished by or on behalf of such Seller pursuant hereto or
thereto specifically for use in connection with the transactions contemplated
hereby or thereby. Without limiting the foregoing, all information for
Loan-level tracking, reporting and reconciliation as to Advances, Receivables
and Collections is currently captured on the Sellers’ books and records, except
that, prior to the Full P&I Tracking Date, some of the necessary information may
not exist in a readily accessible form or system to permit daily Loan-level
tracking, reporting and reconciliation as to P&I Advances, P&I Advance
Receivables and Collections relating thereto.
          (7) Solvency. Each of the Sellers is Solvent. The amount of
consideration being received by each Seller upon its sale and transfer of any
Receivable to the Purchaser constitutes reasonably equivalent value and fair
consideration for such Receivable. No Seller is selling or transferring any
Receivable with any intent to hinder, delay or defraud any of its creditors. As
used herein, the term “Solvent” means, with respect to each of the Sellers on a
particular day, that on such date (i) the value of the assets of such Seller,
taking into account the fair value of assets accounted for on a fair value basis
and the carrying value of other assets, is greater than the total amount of the
liabilities of such Seller (including the fair value of liabilities), (ii) such
Seller is able to realize upon its assets and pay its debts and other
liabilities as they mature, assuming an orderly disposition, and (iii) such
Seller does not have unreasonably small capital with which to conduct its
business..
          (8) Remittance Requirements to MBS Collection Accounts. Each
Designated Servicing Agreement expressly requires the Sellers as Servicers to
remit or otherwise restore to the applicable MBS Trust Collection Accounts such
portions of the Collections as are attributable to the P&I Advance Receivables
that are funded with Amounts Held for Future Distribution withdrawn by a Seller
as Servicer under the applicable Designated Servicing Agreement.
          (b) Representations, Warranties and Covenants Concerning the
Receivables.
          (1) Eligible Receivables. Each Receivable is an Eligible Receivable,
and each Receivable and all Ancillary Rights related thereto conveyed to the
Purchaser has been conveyed to the Purchaser free and clear of any Adverse Claim
(other than any lien for municipal or other local taxes of such Seller if such
taxes are not then due and payable). This Agreement in the case of the Initial
Purchased Receivables and all Ancillary Rights related thereto and, in the case
of any Additional Purchased Receivables and all Ancillary Rights related
thereto, the applicable Assignment of Purchased Receivables, constitutes an
absolute sale to the Purchaser of all of such Seller’s absolute ownership in, to
and under such Receivables and related Ancillary Rights, and such sale is
perfected under the applicable UCC.
          (2) Title to Receivables. Immediately prior to the transfer and sale
to the Purchaser as herein contemplated (or, in case of any Receivable subject
to the ResCap Senior

26



--------------------------------------------------------------------------------



 



Secured Lien, the ResCap 8.50% Noteholders’ Lien or the ResCap 9.625%
Noteholders’ Lien, contemporaneously with the purchase thereof by the Purchaser
hereunder the release of all such Liens), such Seller had good and marketable
title to each Receivable, free and clear of all Adverse Claims.
          (3) Assignment Permitted under Servicing Agreements. The rights to
reimbursement for the Advances under each Designated Servicing Agreement may be
assigned to the Purchaser as contemplated hereunder and such assignment will not
violate the terms or require any consent under the related Designated Servicing
Agreement or any other document or agreement to which such Seller is a party or
to which its assets or properties are subject.
          (4) Information Set Forth in Schedules. The information set forth in
any Schedule to this Agreement, any Schedule of Designated Servicing Agreements
and in any Schedule attached to any Assignment of Purchased Receivables is true
and correct with respect to any Receivables in existence as of its date.
          (5) No Defenses. As of the applicable Settlement Date, each Receivable
represents valid entitlement to be paid, has not been repaid in whole or in part
or been compromised, adjusted, extended, satisfied, subordinated, rescinded,
waived, amended or modified, and is not subject to compromise, adjustment,
extension, satisfaction, subordination, rescission, set-off, counterclaim,
defense, waiver, amendment or modification by any Person.
          (6) No Government Receivables. No Receivable is due from the United
States of America or any State or from any agency, department or instrumentality
of the United States of America or any State.
          (7) No Pending Proceedings. There are no proceedings pending, or, to
the best of such Seller’s knowledge, threatened, wherein any governmental agency
has (A) alleged that any Receivable is illegal or unenforceable, (B) asserted
the invalidity of any Receivable or (C) sought any determination or ruling that
might adversely affect the payment or enforceability of any Receivable.
          (8) Sellers’ Reporting Obligations. With respect to each Receivable,
such Seller is not aware of any respect in which such Seller may be unable to
perform its reporting obligations as set forth herein.
          (9) Enforceability; Compliance with Laws. Each Receivable is
enforceable in accordance with its terms set forth in the related Designated
Servicing Agreement. Each Advance complies with all applicable laws, including
those relating to consumer protection, is valid and enforceable and is not
subject to any set-off, counterclaim or other defense to payment by the Obligor,
the related Owner or any other Person.
          (10) No Consent Required. Each Receivable is assignable by such Seller
and its successors and assigns, without the consent of any other Person (except
any such consent that shall have been obtained).

27



--------------------------------------------------------------------------------



 



          (c) Representations and Warranties of the Purchaser. As of the
Effective Date and each Settlement Date, the Purchaser hereby represents and
warrants to, and agrees with, the Sellers that:
          (1) Organization and Good Standing. The Purchaser is a limited
liability company duly formed and validly existing under the laws of the State
of Delaware, and has, in all material respects, full power and authority to own
its properties and conduct its business as such properties are presently owned
and such business is presently conducted, and to execute, deliver and perform
its obligations under this Agreement.
          (2) Due Authorization. The execution and delivery by the Purchaser of
this Agreement and any other document or instrument delivered pursuant hereto,
including any Assignment of Purchased Receivables, to which the Purchaser is a
party, and the consummation by the Purchaser of the transactions provided for in
this Agreement and any such Assignment of Purchased Receivables, have been duly
authorized by the Purchaser by all necessary company action on part of the
Purchaser.
          (3) No Conflict or Violation. The execution and delivery by the
Purchaser of this Agreement, the performance by the Purchaser of the
transactions contemplated by this Agreement and the fulfillment by the Purchaser
of the terms of this Agreement applicable to the Purchaser, will not conflict
with or violate any law applicable to the Purchaser or conflict with, result in
any breach of any of the material terms and provisions of, or constitute (with
or without notice or lapse of time or both) a material default under, any
indenture, contract, agreement, mortgage, deed of trust or other instrument to
which the Purchaser is a party or by which it or any of its properties are
bound.
          (4) No Proceedings. There are no proceedings or investigations pending
or, to the best knowledge of the Purchaser, threatened, against the Purchaser
before any governmental authority (A) asserting the invalidity of this Agreement
or any other Purchase Document, (B) seeking to prevent the consummation of any
of the transactions contemplated by this Agreement or any other Purchase
Document, (C) seeking any determination or ruling that, in the reasonable
judgment of the Purchaser, would materially and adversely affect the performance
by the Purchaser of its obligations under this Agreement or any other Purchase
Document, or (D) seeking any determination or ruling that, in the reasonable
judgment of the Purchaser, would materially and adversely affect the validity or
enforceability of this Agreement or any other Purchase Document.
          (5) All Consents. All authorizations, consents, orders or approvals of
or registrations or declarations with any governmental authority required to be
obtained, effected or given by the Purchaser in connection with the execution
and delivery by the Purchaser of this Agreement and the performance by the
Purchaser of the transactions contemplated by this Agreement have been duly
obtained, effected or given and are in full force and effect.
          (d) Survival. It its understood and agreed that the representations
and warranties and covenants set forth in this Section 5 shall survive sale of
the Purchased Assets to the Purchaser. Upon discovery by any Seller of a breach
of any of the foregoing representations and warranties in

28



--------------------------------------------------------------------------------



 



this Section 5, such Seller shall give written notice to the Purchaser within
three (3) Business Days following such discovery.
     Section 6. Specific Remedies Upon Breach of Representations, Warranties and
Covenants Concerning the Receivables.
          (a) The Sellers shall notify the Purchaser and its assignees promptly
and, in any event, no later than five (5) days (it being acknowledged and agreed
that any failure to provide such notice or any failure to provide such notice
within such time shall be an Incipient Termination Event hereunder) in writing
(or, in the event such discovery is by the Purchaser, the Purchaser shall notify
the Sellers in writing promptly), upon the discovery of any breach of a Seller’s
representations and warranties in Section 5(b) above that pertain to a
Receivable, which breach materially and adversely affects the interests of the
Purchaser and its assignees in the related Receivables (such written notice
being referred to herein as a “Receivable R&W Breach Notice”). Unless such
breach shall have been waived in writing by the Purchaser or such breach shall
have been cured (to the extent, and only to the extent, such breach is curable)
within ten (10) days after the Purchaser’s receipt or delivery to the Sellers
(as the case may be) of such Receivable R&W Breach Notice, such that the
relevant representation and warranty shall be true and correct in all material
respects as if made on such day, and the Sellers shall have delivered to the
Purchaser and its designees an Officer’s Certificate describing the nature of
such breach and the manner in which the relevant representation and warranty
became true and correct (such written notice being referred to herein as a
“Receivable R&W Cure Notice”), the Sellers shall repurchase the Ownership
Interest in each affected Receivable from the Purchaser or its assignee for a
repurchase price equal to the Ownership Amount of the Purchaser’s Ownership
Interests affected Receivable.
          (b) The Sellers shall accept reassignment of any Purchased Receivables
described in Section 6(a) from the Purchaser on the date on which such Purchased
Receivables are reassigned to the Purchaser pursuant to such Section, and shall
pay for such reassigned Purchased Receivables by paying to the Purchaser in
immediately available funds an amount equal to the unpaid balance of such
Purchased Receivables. Upon reassignment of such Purchased Receivables, the
Purchaser shall automatically and without further action sell, transfer, assign,
set-over and otherwise convey to the applicable Seller, without recourse,
representation or warranty, all the right, title and interest of the Purchaser
in and to such Purchased Receivables, all monies due or to become due and all
amounts received or receivable after the date of reassignment with respect
thereto, all collections after the date of reassignment with respect thereto,
and all proceeds (including “proceeds” as defined in the UCC) thereof. Such
reassigned Purchased Receivables shall be treated by the Purchaser as collected
in full as of the date on which they were reassigned. The Purchaser shall
execute such documents and instruments of transfer or assignment and take such
other actions as shall reasonably be requested by the Sellers to effect the
conveyance of such Purchased Receivables and other property pursuant to this
Section 6(b).
          (c) The Purchaser’s obligation (if any) to purchase any Ownership
Interest in Receivables shall automatically be suspended (and any purchases of
any Ownership Interest in Receivables shall be at the sole discretion of the
Purchaser) during the period beginning upon the earlier of (1) the date of
Purchaser’s receipt (or the date of Purchaser’s delivery to the Sellers, as the
case may be) of a Receivable R&W Breach Notice and (2) the date upon which such
Receivable R&W Breach Notice was required to be delivered by the Sellers
pursuant to Section 6(a) and ending

29



--------------------------------------------------------------------------------



 



on the earlier of (A) the date the Purchaser receives a Receivable R&W Cure
Notice with respect thereto and (B) the date the Sellers shall have repurchased
such affected Receivable.
     Section 7. General Covenants of Sellers.
     Each of the Sellers covenants and agrees that from the date of this
Agreement until the termination of this Agreement:
          (a) Information; Reporting. The Sellers shall provide the Purchaser
with the financial statements, reports and other items identified on Schedule 3
(Reporting Schedule) attached to this Agreement (as the same may be amended,
modified or supplemented from time to time by the Purchaser, the “Reporting
Schedule”).
          (b) No Liens, Etc. Against Receivables and Trust Property. Such Seller
hereby covenants that, except for the transfers hereunder and as of any date on
which Ownership Interests in Receivables are purchased, it will not sell,
pledge, assign or transfer to any other Person, or grant, create, incur or
assume any Lien on any of the Receivables or related Ancillary Rights, or any
interest therein. Such Seller shall notify the Purchaser and its designees of
the existence of any Lien (other than as provided above) on or Adverse Claim
with respect to any Purchased Receivable or any of the other Purchased Assets
immediately upon discovery thereof; and such Seller shall defend the right,
title and interest of the Purchaser and its assignees in, to and under the
Purchased Receivables and the other Purchased Assets against all claims of third
parties claiming through or under such Seller. Such Seller shall take all
actions as may be necessary to ensure that the ownership of the Purchased
Receivables and the other Purchased Assets is conveyed to the Purchaser pursuant
to this Agreement. In addition, such Seller shall take all actions as may be
necessary to ensure that, if this Agreement were deemed to create, or does
create, a security interest in any Purchased Receivables or any of the other
Purchased Assets, such security interest would be a perfected security interest
of first priority under applicable law and will be maintained as such.
          (c) Prior Notice of Change of Name, Locations, etc. Such Seller shall
provided the Purchaser with at least thirty (30) days advance written notice of
any: (1) change of name or of any new trade name or fictitious business name of
such Seller, (2) change of principal place of business of such Seller,
(3) change in the location of such Seller’s books and records, (4) new location
for such Seller’s books and records, or (5) changes in either Seller’s state or
other jurisdiction of organization or its organizational identification number.
          (d) Keeping of Records and Books of Account. Such Seller shall
maintain accurate, complete and correct documents, books, records and other
information which is reasonably necessary for the collection of all Receivables
arising under a Designated Servicing Agreement (including, without limitation,
records adequate to permit the prompt identification of each new Receivable and
all collections of, and adjustments to, each existing Receivable).
          (e) Inspection. Such Seller shall permit the Purchaser and any
authorized representatives designated by the Purchaser to visit and inspect any
of the properties of such Seller or any of its subsidiaries, including their
financial and accounting records (including all documents, books, records and
information referred to in the foregoing Section 7(f)), and, in conjunction with
such inspection, to make copies and take extracts therefrom, and to discuss
their affairs, finances and

30



--------------------------------------------------------------------------------



 



business with their officers and such Seller’s accountants, at such reasonable
times during normal business hours and as often as may be reasonably requested.
          (f) Taking of Necessary Actions. Such Seller shall perform all actions
necessary or reasonably requested by Purchaser to sell, transfer, convey and
absolutely assign the Purchased Receivables and the other Purchased Assets to
the Purchaser and its assigns, including, without limitation, any necessary
notifications to the MBS Trustees, such other Owner or other parties.
          (g) No Alteration of Payment Terms. Such Seller shall not, and shall
not exercise any right to (whether contractual, pursuant to any Designated
Servicing Agreement, any applicable law or otherwise), without the prior written
consent of the Purchaser (which consent shall be at the sole and absolute
discretion of the Purchaser) modify in any way the priority of payment or
payment right of any Purchased Receivable as contemplated hereunder and as
provided under the applicable Designated Servicing Agreements in any manner that
would have a material adverse effect on the ability of the Seller to ultimately
recover the related Purchased Receivables.
          (h) Sale Treatment. Such Seller will not (1) account for (including
for financial accounting and tax purposes), or otherwise treat, the transactions
contemplated by this Agreement in any manner other than as a sale of Ownership
Interests in Receivables by such Seller to Purchaser, or (2) account for or
otherwise treat the transactions contemplated hereby in any manner other than as
a sale of Ownership Interests in Receivables. In addition, each such Seller
shall disclose (in a footnote or otherwise) in all of its financial statements
(including any such financial statements consolidated with any other Person’s
financial statements) the existence and nature of the transaction contemplated
hereby and the interest of Purchaser in the Purchased Receivables and the other
Purchased Assets, collections and proceeds with respect thereto.
          (i) Further Assurances. Promptly upon request from the Purchaser, each
of the Sellers will (1) correct any material defect or error that may be
discovered in this Agreement or any Purchase Document or in the execution,
acknowledgment, filing or recordation thereof, and (2) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as
Purchaser may reasonably request from time to time in order to carry out more
effectively the purposes of this Agreement and the other Purchase Documents.
          (j) Compliance with Servicing Agreements. Each Seller will comply with
the terms and conditions of the Servicing Agreements to which it is a party,
except for where failure to so comply would not have a Material Adverse Effect
and would not impair the right, title or interest of Purchaser in any Purchased
Assets or impair the collectibility of any Purchased Receivables.
          (k) Post-Closing Obligations. Such Seller shall comply with each of
the Post-Closing Undertakings set forth on Schedule 5 (“Post-Closing
Undertakings Schedule”) attached hereto on or before the date referred to with
respect to such requirement.
          (l) No Deposit Account Control Agreements. No Seller shall, with
respect to any deposit account at any time maintained by a Seller or any
Affiliate of a Seller to, in or through which any Advance Reimbursement Amounts
are deposited or transferred, grant, execute or suffer to exist in favor of any
Person a control agreement with respect to any such deposit account. Sellers

31



--------------------------------------------------------------------------------



 



acknowledge, confirm and agree that in the event of the occurrence of a Change
of Control, Sellers shall advise any successor entity to any Seller of the
existence of this covenant, Section 7(1), and obtain such successor entity’s
agreement to be bound hereby. In the event of any Seller’s failure to comply
with the foregoing sentence, without limiting Purchaser’s right to cease or
suspend its obligation to purchase Receivables as contemplated herein, Purchaser
shall have the right to notify such successor entity of the existence of this
Section 7(1).
     Section 8. Termination Events; Purchase Suspension; Purchase Termination.
          (a) Termination Events. A “Termination Event” shall mean the
occurrence or existence of any one or more of the following (for each subsection
a different grace or cure period may be specified, if no grace or cure period is
specified, such occurrence or existence constitutes an immediate Termination
Event):
          (1) Payment. Failure of either Seller to make payment to the Purchaser
of any of the Obligations when due; or
          (2) Breach of Warranty. Any representation, warranty, certification or
other statement made by either Seller in this Agreement or in any statement or
certificate at any time given by such Seller in writing pursuant or in
connection with this Agreement is false in any material respect on the date
made; or
          (3) Other Defaults Under Purchase Documents. Either Seller defaults on
any obligation or covenant contained in this Agreement other than those
otherwise set forth in this Section 8(a), or defaults on any obligation or
covenant contained in the other Purchase Documents and such default is not
remedied or waived within ten (10) days after notice from the Purchaser to the
Sellers of such default; or
          (4) Merger, Consolidation or Acquisition of Seller. (A) Either Seller
is merged, amalgamated or consolidated with or into, or liquidated or dissolved
into, any other Person or (B) any other Person succeeds (by operation of law or
otherwise) to the business of either Seller, or (C) any other Person acquires
all or substantially all of the assets of either Seller, unless (in the case of
any of the foregoing clauses (A), (B) and (C)) such other Person (i) is
reasonably acceptable to the Purchaser and (ii) executes an assignment and
assumption agreement in form and substance reasonably satisfactory to the
Purchaser pursuant to which such Person assumes all of the obligations of such
Seller under this Agreement and each other Purchase Document, and the Purchaser
shall have received such opinions of counsel and other documentation as the
Purchaser may reasonably require; or
          (5) The occurrence of a Cross-Default with respect to either Seller;
or
          (6) Involuntary Bankruptcy; Appointment of Receiver, etc. (A) A court
enters a decree or order for relief with respect to either Seller in an
involuntary case under any applicable bankruptcy, insolvency or other similar
law now or hereafter in effect, which decree or order is not stayed or other
similar relief is not granted under any applicable federal or state law; or
(B) the continuance of any of the following events for sixty (60) days unless
dismissed, bonded or discharged: (i) an involuntary case is commenced against
either Seller, under any applicable bankruptcy, insolvency or other similar law
now or hereafter in effect;

32



--------------------------------------------------------------------------------



 



or (ii) a receiver, liquidator, sequestrator, trustee, custodian or other
fiduciary having similar powers over either Seller or over all or a substantial
part of their respective property, is appointed; or
          (7) Voluntary Bankruptcy; Appointment of Receiver, etc. (A) Either
Seller commences a voluntary case under any applicable bankruptcy, insolvency or
other similar law now or hereafter in effect, or consents to the entry of an
order for relief in an involuntary case or to the conversion of an involuntary
case to a voluntary case under any such law or consents to the appointment of or
taking possession by a receiver, trustee or other custodian for all or a
substantial part of its property; or (B) either Seller makes any assignment for
the benefit of creditors; or (C) the board of directors of either Seller adopts
any resolution or otherwise authorizes action to approve any of the actions
referred to in this Section 8(a)(6); or
          (8) Failure to Maintain Service Status. GMAC Mortgage (or RFC, if RFC
is the Servicer on any GSE Servicing Agreement) ceases to be an approved
servicer of residential mortgage Loans for Fannie Mae or Freddie Mac; or
          (9) U.S. Withholding Tax; Tax Liens, etc. Any U.S. withholding tax is
imposed on payments with respect to the Receivables, or a tax, ERISA or
government lien is placed on the Receivables or any property of either of the
Sellers; or
          (10) Servicer Termination Events Under Designated Servicing
Agreements. The occurrence of one or more Unmatured Servicer Termination Events
or Servicer Termination Events under Designated Servicing Agreements included in
the facility provided under this Agreement representing 5% or more (by either
Loan balance or by Receivable Balance of Purchased Receivables, in each case as
of the date of termination) of all Designated Servicing Agreements then included
in the facility; or
          (11) Liens. Any Lien, levy or assessment is filed or recorded with
respect to or otherwise imposed upon all or any part of the Receivables or
related Ancillary Rights by the United States or any department or
instrumentality thereof or by any state, county, municipality or other
governmental agency and such lien, levy or assessment is not stayed, vacated,
paid or discharged within ten (10) days; or
          (12) Dissolution. Any order, judgment or decree is entered against
either Seller or any of its subsidiaries decreeing the dissolution or split up
of such Seller or such subsidiary and such order remains undischarged or
unstayed for a period in excess of twenty (20) days, but in any event not later
than five (5) days prior to the date of any proposed dissolution or split up; or
          (13) Invalidity of this Agreement or other Purchase Documents. Any of
this Agreement or the other Purchase Documents for any reason, other than a
partial or full release in accordance with the terms thereof, ceases to be in
full force and effect or is declared to be null and void, or either Seller
denies that it has any further liability under this Agreement or such other
Purchase Document to which it is party, or gives notice to such effect; or

33



--------------------------------------------------------------------------------



 



          (14) Defect in Title. The Purchaser, on behalf of itself and its
assigns, does not have or ceases to have a valid and perfected ownership
interest in the Purchased Assets free of all Adverse Claims, in each case, for
any reason other than the failure of the Purchaser to take any action within its
control; or
          (b) Suspension of Purchase Obligation. Upon the occurrence of any
Incipient Termination Event or Stop Event, notwithstanding any grace period or
right to cure, the Purchaser may, without notice, immediately cease purchasing
and Settling the purchase of Ownership Interests in Receivables and the
Purchaser’s commitments hereunder to purchase or Settle the purchase of
Ownership Interests in Receivables shall be suspended.
          (c) Termination. Upon the occurrence of any Termination Event
described in the foregoing subsections 8(a)(6) or 8(a)(7), this Agreement shall
automatically terminate and all Obligations due Purchaser hereunder from the
Sellers shall automatically become immediately due and payable, without
presentment, demand, protest or other requirements of any kind, all of which are
hereby expressly waived by each Seller, and all of the Purchaser’s commitments
hereunder to purchase or Settle the purchase of Receivables shall thereupon
terminate. Upon the occurrence and during the continuance of any other
Termination Event, the Purchaser may, by written notice to the Sellers, declare
this Agreement terminated and declare all or any portion of the Obligations
(excluding amount owing under Receivables, which amounts may not be accelerated
by Purchaser) due Purchaser hereunder from the Sellers to be, and the same shall
forthwith become, immediately due and payable and the Purchaser’s agreements
hereunder to purchase or Settle the purchase of Ownership Interests in
Receivables shall thereupon terminate.
          (d) Effect of Termination. Notwithstanding the foregoing, the
termination of this Agreement pursuant to this Section 8 shall not discharge any
Person (other than the Purchaser) from any obligations incurred prior to such
termination, including, without limitation, any obligations to make any payments
with respect to any Purchased Receivable sold prior to such termination. No
termination, rejection or failure to assume the executory obligations of this
Agreement in any Insolvency Event or Insolvency Proceeding with respect to the
Sellers or the Purchaser shall be deemed to impair or affect the obligations
pertaining to any executed sale or executed obligations, including, without
limitation, pre-termination breaches of representations and warranties by the
Sellers or the Purchaser. Without limiting the foregoing, prior to termination,
the failure of the Sellers to deliver computer records of Purchased Receivables
or any reports regarding the Purchased Receivables shall not render such
transfer or obligation executory, nor shall the continued duties of the parties
pursuant to this Agreement render an executed sale executory.
          (e) Reserved..
     Section 9. Grant Clause.
     The parties hereto intend that the conveyance of each of the Seller’s
right, title and interest in and to the Purchased Assets shall constitute an
absolute sale, conveying good title free and clear of any liens, claims,
encumbrances or rights of others, from such Seller to the Purchaser. It is the
intention of the parties hereto that the arrangements with respect to the
Purchased Assets shall constitute a purchase and sale of such Purchased Assets
and not a loan, including for accounting purposes. In the event, however, that
it were to be determined that the transactions evidenced hereby

34



--------------------------------------------------------------------------------



 



constitute a loan and not a purchase and sale, it is the intention of the
parties hereto that this Agreement shall constitute a security agreement under
applicable law, and that each of the Sellers shall be deemed to have granted,
and each such Seller does hereby grant, to the Purchaser a first priority
perfected security interest in all of such Seller’s right, title and interest,
whether now owned or hereafter acquired, in, to and under the Purchased Assets
to secure the obligations of such Seller hereunder, and the term “Ownership
Interest” as used in this Agreement shall be deemed to mean and refer to such
first priority perfected security interest in favor of Purchaser.
     To the extent that either of the Sellers retains any interest in the
Purchased Assets, each of the Sellers hereby grants to the Purchaser a security
interest in all of such Seller’s right, title and interest, whether now owned or
hereafter acquired, in, to and under the Purchased Assets, to secure the
performance of all of the obligations of such Seller hereunder. With respect to
such security interest, the Purchaser shall have all of the rights that it has
under this Agreement. The Purchaser shall also have all of the rights of a
secured creditor under the UCC.
     Each of the Sellers hereby agree that the Purchaser is irrevocably and
unconditionally authorized to file UCC financing statements naming the
Purchaser, for the benefit of itself and any of it assigns, as secured party and
such Seller or Sellers, as the case may be, as debtor(s) with respect to such
security interest and such collateral.
     Section 10. Miscellaneous.
          (a) Term. This Agreement shall commence as of the Effective Date and
shall continue in full force and effect until the earlier of (1) the date which
is one (1) year from the Effective Date, (2) the occurrence of any Termination
Event or (3) such date as may be mutually agreed upon by the parties hereto (the
earliest of any such date being the “Termination Date”).
          (b) Amendments. This Agreement may not be amended or otherwise
modified except by an instrument in writing signed by each of the Sellers and
the Purchaser.
          (c) Costs and Expenses. The Sellers shall pay to Purchaser on demand
all reasonable costs and expenses (including, without limitation, all reasonable
fees, disbursements and other charges of counsel to the Purchaser, the allocated
costs of the Purchaser’s internal legal staff and fees of accountants and other
professionals retained by the Purchaser), filing fees and taxes paid or payable
in connection with the preparation, negotiation, execution, delivery, recording,
syndication, administration, collection, liquidation, enforcement and defense of
this Agreement and each other Purchase Document, each of the transactions
related hereto or thereto, the Purchased Assets and the Purchased Receivables,
Purchaser’s rights in the Purchased Assets, the Purchased Receivables and all
other documents related hereto or thereto, including any amendments, supplements
or consents which may hereafter be contemplated (whether or not executed) or
entered into in respect hereof and thereof, including: (1) all costs and
expenses of filing or recording (including UCC financing statement filings,
taxes and fees, documentary taxes, intangibles taxes and mortgage recording
taxes and fees, if applicable); and (2) otherwise enforcing the provisions of
this Agreement and any other Purchase Document or defending any claims made or
threatened against the Purchaser arising out of the transactions contemplated
hereby and thereby (including preparations for and consultations concerning any
such matters); (3) all out of pocket expenses and

35



--------------------------------------------------------------------------------



 



costs heretofore and from time to time hereafter incurred by the Purchaser
during the course of periodic field examinations.
          (d) Binding Nature; Assignment. The covenants, agreements, rights and
obligations contained in this Agreement shall be binding upon the successors and
permitted assigns of each of the Sellers and shall inure to the benefit of the
successors and permitted assigns of the Purchaser, and all persons claiming by,
through or under the Purchaser; provided, that, the Sellers may not assign any
of their interests or rights under this Agreement to any other Person without
the prior written consent of the Purchaser (such consent being in the sole and
absolute discretion of the Purchaser) and any attempted assignment without such
consent shall be null and void. Notwithstanding anything to the contrary herein,
the Purchaser may enter freely into participation agreements with respect to or
otherwise grant participations in its Purchased Receivables and Purchased Assets
to one or more Persons, and may, with the prior written consent of each of the
Sellers (such consent not to be unreasonably withheld, delayed or conditioned),
assign any or all of its rights, title and interests in and to the Purchased
Receivables and Purchased Assets to one or more Persons.
          (e) Entire Agreement. This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof. The express terms hereof
control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms hereof.
          (f) Severability of Provisions. Any provision of this Agreement which
is prohibited, unenforceable or not authorized in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition,
unenforceability or non-authorization without invalidating the remaining
provisions hereof or affecting the validity, enforceability or legality of such
provision in any other jurisdiction.
          (g) Governing Law; Consent to Jurisdiction. This Agreement is made in
the State of New York and shall be interpreted according to the laws of such
State, without giving effect to the principles of conflict of laws. Each of the
parties hereto agrees that all actions and proceedings arising out of or
relating directly or indirectly to this Agreement or any related agreement
(including any other Purchase Document) or any of their rights or obligations
shall be litigated in the United States District Court for the Southern District
of New York or the Supreme Court of New York, County of New York County, State
of New York, and that such courts are convenient forums, and that each of the
parties hereto submits to the personal jurisdiction of such courts. Each of the
parties hereto hereby further consents to the service of process therein by
registered or certified mail, return receipt requested, directed to such party
at its address set forth hereinbelow, and each party hereto agrees that service
so made shall be deemed complete five (5) days after the date of mailing.
          (h) WAIVER OF JURY TRIAL. EACH PARTY WAIVES THE RIGHT OF TRIAL BY JURY
IN ANY LITIGATION RELATING TO TRANSACTIONS ARISING UNDER OR IN RELATION TO THIS
AGREEMENT, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE.

36



--------------------------------------------------------------------------------



 



          (i) Notices. Unless otherwise specifically provided herein, all
notices shall be in writing addressed to the respective party as set forth below
and may be personally served, faxed, telecopied or sent by overnight courier
service or United States mail and shall be deemed to have been given: (1) if
delivered in person, when delivered; (2) if delivered by fax or telecopy, on the
date of transmission if transmitted on a Business Day before 4:00 p.m. New York
City time or, if not, on the next succeeding Business Day; (3) if delivered by
overnight courier, two (2) days after delivery to such courier properly
addressed; or (4) if by U.S. Mail, four (4) Business Days after depositing in
the United States mail, with postage prepaid and properly addressed.

         
 
  If to RFC:   Residential Funding Company, LLC
 
      One Meridian Crossings
 
      Suite 100
 
      Minneapolis, MN 55423
 
      Attn: John Peterson
 
      Fax/Telecopy No.: (952) 921-4230
 
       
 
  With a copy to:   Orrick, Herrington & Sutcliffe, LLP
 
      777 South Figueroa Street
 
      Suite 3200
 
      Los Angeles, California 90017
 
      Attn: Martin Howard, Esq.
 
      Fax/Telecopy No.: (213) 612-2499
 
       
 
      And
 
       
 
      Residential Capital, LLC
 
      7501 Wisconsin Avenue
 
      Suite 900
 
      Bethesda, MD 20814
 
      Attn: Hu Benton, Managing Director, VP
 
                and Associate Counsel
 
      Fax/Telecopy No.: (301) 664-6999
 
       
 
  If to GMAC Mortgage:   GMAC Mortgage, LLC
 
      c/o Residential Funding Company, LLC
 
      One Meridian Crossings
 
      Suite 100
 
      Minneapolis, MN 55423
 
      Attn: John Peterson
 
      Fax/Telecopy No.: (952) 921-4230

37



--------------------------------------------------------------------------------



 



         
 
  With a copy to:   Orrick, Herrington & Sutcliffe, LLP
 
      777 South Figueroa Street
 
      Suite 3200
 
      Los Angeles, California 90017
 
      Fax/Telecopy No.: (213) 612-2499
 
       
 
      And
 
       
 
      Residential Capital, LLC
 
      7501 Wisconsin Avenue
 
      Suite 900
 
      Bethesda, MD 20814
 
      Attn: Hu Benton, Managing Director, VP
 
                and Associate Counsel
 
      Fax/Telecopy No.: (301) 664-6999
 
       
 
  If to Purchaser:   GMAC COMMERCIAL FINANCE LLC.
 
      1290 Avenue of the Americas, 3rd Floor
 
      New York, New York 10104
 
      Attn: Mr. Kevin Boland
 
      Fax/Telecopy No.: (212) 884-7189
 
       
 
  With a copy to:   OTTERBOURG, STEINDLER, HOUSTON & ROSEN, P.C.
 
      230 Park Avenue
 
      New York, New York 10169
 
      Attn: Richard L. Stehl, Esq.
 
      Fax/Telecopy No.: (212) 682-6104

          (j) Counterparts. This Agreement and any amendments, waivers,
consents, or supplements hereto may be executed via telecopier or facsimile
transmission in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed an original, but all of which counterparts together shall constitute one
and the same instrument. Any counterpart hereof signed by a party against whom
enforcement of this Agreement is sought shall be admissible into evidence as an
original hereof to prove the contents thereof.
          (k) Survival of Representations and Warranties and Certain Agreements.
All agreements, representations and warranties made herein shall survive the
execution and delivery of this Agreement and the purchase of any Purchased
Receivables and any other Purchased Assets hereunder. Notwithstanding anything
in this Agreement or implied by law to the contrary, the agreements of each
Seller and the Purchaser set forth in Sections 4, 6 and 7 (with respect to each
of the Sellers) and Sections 10(c), 10(g), 10(h), 10(k) and 10(m) (with respect
to each of the Sellers and the Purchaser), shall survive the purchase of the
Purchased Receivables and the other Purchased Assets and the termination of this
Agreement, and shall survive for so long as any Purchased Receivable or other
Purchased Asset remains outstanding.

38



--------------------------------------------------------------------------------



 



          (l) Indulgences; No Waivers. Neither the failure nor any delay on the
part of a party to exercise any right, remedy, power or privilege under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, power or privilege preclude any other or future
exercise of the same or of any other right, remedy, power or privilege, nor
shall any waiver of any right, remedy, power or privilege with respect to any
other occurrence. No waiver shall be effective unless it is in writing and is
signed by the party asserted to have granted such waiver.
          (m) Table of Contents and Headings. The Table of Contents and the
headings of the various sections and subsections used in this Agreement are for
convenience only and shall not in any way modify or amend any of the terms or
provisions hereof, nor be used in connection with the interpretation of any
provision hereof.
          (n) Benefits of Agreement. Nothing in this Agreement, express or
implied, shall give to any Person, other than the parties to this Agreement and
their successors hereunder, any benefit of any legal or equitable right, power,
remedy or claim under this Agreement.
          (o) Contract Interpretation; Joint Draftspersons. The parties hereto
each hereby acknowledge and agree that this Agreement and each of the other
Purchase Documents is the result of a joint work product among the parties and
that the Sellers, on the one hand, and the Purchaser, on the other, shared an
equal amount of responsibility in the preparation, negotiation and finalization
of the terms hereof and thereof. Each party hereto hereby further acknowledges
and agrees that this Agreement and each of the other Purchase Documents shall be
read and interpreted according to its plain meaning and any ambiguity herein or
therein shall not be construed against either Sellers, on the one hand, or
Purchaser, on the other hand; it being expressly agreed by each of the parties
hereto that any judicial rule of construction that a document should be more
strictly construed against the draftsperson thereof shall not apply to any
provision of this Agreement or to any provision of any other Purchase Document.
[Signature Page Follows]

39



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

            GMAC MORTGAGE, LLC, as a Seller
      By:   /s/ James N. Young         Name:   James N. Young        Title:  
Chief Financial Officer     

            RESIDENTIAL FUNDING COMPANY, LLC, as a Seller
      By:   /s/ James N. Young         Name:   James N. Young        Title:  
Chief Financial Officer     

            GMAC COMMERCIAL FINANCE LLC, as Purchaser
      By:   /s/ William C. Hall, Jr.         Name:   William C. Hall, Jr.       
Title:   President & CEO     

[Signature Page for Servicer Advance Receivables Purchase and Sale Agreement]

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
SCHEDULE OF DESIGNATED SERVICING AGREEMENTS
     Dated as of                      ___, 2008
     This Schedule of Designated Servicing Agreements (the “Schedule”) is a
schedule to and is hereby incorporated by this reference into a certain Servicer
Advance Receivables Factoring Agreement, dated as of June 17, 2008 (the
“Agreement”), by and among GMAC Mortgage, LLC, a Delaware limited liability
company (together with any successors, “GMAC Mortgage”), Residential Funding
Company, LLC, a Delaware limited liability company (together with any
successors, “RFC”; and together with GMAC Mortgage, each a “Seller:” and
collectively, the “Sellers”) and GMAC Commercial Finance LLC, a Delaware limited
liability company (the “Purchaser”). All capitalized terms used herein shall
have the meanings set forth in, or referred to in, the Agreement.
     Sellers hereby deliver this Schedule to Purchaser to notify Purchaser that
Sellers intends to request Purchaser to enter into an Assignment of Purchased
Receivables, dated as of the date hereof, pursuant to which Sellers shall sell,
assign, convey and transfer to the Purchaser and its assignees, without
recourse, except to the extent provided in the Agreement, but subject in all
respects to the terms of the Agreement, Ownership Interests in such Seller’s
right, title and interest in, to and under its Receivables arising from Advances
made by such Seller as Servicer and existing as of the above date of conveyance
under each Designated Servicing Agreement referenced on Attachment A annexed
hereto, and all of the Ancillary Rights related to such Receivables, including,
without limitation, Advance Reimbursement Amounts that are deposited by such
Seller into the Owner Collection Accounts identified in Attachment B annexed
hereto, as Servicer, under each such Designated Servicing Agreement.

            GMAC MORTGAGE, LLC
      By:           Name:           Title:        

            RESIDENTIAL FUNDING COMPANY, LLC
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



ATTACHMENT A
TO
SCHEDULE OF DESIGNATED SERVICING AGREEMENTS

                          Designated             Servicing Agreement Seller  
Date of Advance   Advance Type   Identifying Number
[RFC]
[GMAC Mortgage]
  [___/___/___]   [P&I]
[T&I]    
 
           
 
           
 
           
 
           
 
           
 
           
 
           

 



--------------------------------------------------------------------------------



 



ATTACHMENT B
TO
SCHEDULE OF DESIGNATED SERVICING AGREEMENTS
Custodial Accounts (“Owner Collection Accounts”)
     [CUSTODIAL ACCOUNTS TO BE IDENTIFIED BY SELLER]

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
SCHEDULE OF ACCOUNTS — SELLER ACCOUNT
AND PURCHASER REMITTANCE ACCOUNT
Description Of Seller Account:
Wachovia Bank
ABA 031201467
GMAC of PA Residential P&I
Account #2100018445128
Description Of Purchaser Remittance Account:
RECEIVING BANK: Bank of America
ADDRESS: 901 Main Street
                     Dallas, Texas 75202
RECEIVING ACCOUNT: 3752004652
ABA/ROUTING: 026009593
BENEFICIARY: GMAC Commercial Finance
FINAL BENEFICIARY: GMAC Mortgage, LLC and Residential Funding Company, LLC
DETAIL OF PAYMENT: Servicer Advance Receivables Factoring Agreement, dated as of
June 17, 2008, among GMAC Mortgage, LLC and Residential Funding Company, LLC, as
sellers and GMAC Commercial Finance LLC, as purchaser

 



--------------------------------------------------------------------------------



 



SCHEDULE 3
REPORTING SCHEDULE

1.   On each Business Day, for the immediately preceding Business Day, in form
and substance reasonably satisfactory to Purchaser:

  a.   Gross Delinquent Bank Account Balances Report;     b.   Daily Custodial
P&I Account Activity Report; and     c.   Summary Assignment Report.

2.   As soon as available, but in any event, not later than the date of each
month set forth in the applicable Designated Servicing Agreement on which the
below referenced reports are required to be delivered, all in form and substance
reasonably satisfactory to Purchaser:

  a.   Investor Loan Level Trial Balance Report;     b.   Investor Prepaid
Report;     c.   Loans Removed Report;     d.   Curtailment Report; and     e.  
Delinquent Report.

 



--------------------------------------------------------------------------------



 



GMAC COMMERCIAL FINANCE LLC
with
RESIDENTIAL FUNDING COMPANY, LLC
and
GMAC MORTGAGE, LLC
SERVICER ADVANCE RECEIVABLES FACTORING AGREEMENT
CLOSING CHECKLIST SCHEDULE
as of June 17, 2008
PART I: PARTIES

     
Purchaser
   
 
   
GMAC Commercial Finance LLC
1290 Avenue of the Americas, 3rd Floor
New York, NY 10104
  “GMAC CF”
 
   
Sellers
   
 
   
Residential Funding Company, LLC
One Meridian Crossings
Suite 100
Minneapolis, MN 55423
  “RFC”
 
   
GMAC Mortgage, LLC
c/o Residential Funding Company, LLC
One Meridian Crossings
Suite 100
Minneapolis, MN 55423
  “GMACM”
 
   
Counsel to Purchaser
   
 
   
Otterbourg, Steindler, Houston & Rosen, P.C.
230 Park Avenue
New York, New York 10169
  “OSH&R”
 
   
Counsel to Sellers
   
 
   
Orrick, Herrington & Sutcliffe LLP
777 South Figueroa Street
Suite 3200
Los Angeles, CA 90017
  “Orrick”

 



--------------------------------------------------------------------------------



 



     
Other Parties
   
 
   
GMAC LLC (as “Initial Lender” under the
Senior Secured Credit Facility)
200 Renaissance Center
Detroit, MI 48265
  “GMAC”
 
   
Wells Fargo Bank, N.A. (as “First Priority
Collateral Agent” under the Senior Secured
Credit Facility)
1015 10th Avenue SE
Minneapolis, MN 55414
  “Wells Fargo”
 
   
Counsel to GMAC LLC
   
 
   
Mayer Brown LLP
71 S. Wacker Drive
Chicago, IL 60606
  “MB”

2



--------------------------------------------------------------------------------



 



PART II: FACTORING DOCUMENTATION

                          Responsible     Document   Signatories   Party
A.
  Factoring Agreements        
 
           
1.
  Servicer Advance Receivables Factoring   GMAC CF   OSH&R
 
  Agreement   RFC    
 
      GMACM    
 
           
 
  Schedule 1 - Form of Schedule of Designated       Sellers
 
  Servicing Agreements        
 
           
 
  Attachment A to Schedule 1 - Form of       Sellers
 
  Schedule of Designated Servicing Agreements        
 
           
 
  Attachment B to Schedule 1 - Form of       Sellers
 
  Schedule of Owner Collection Accounts        
 
           
 
  Schedule 2 - Schedule of Accounts - Seller       Sellers
 
  Account and Purchaser Remittance Account        
 
           
 
  Schedule 3 - Reporting Schedule       GMAC CF
 
           
 
  Schedule 4 - Closing Document List       GMAC CF/
 
          OSH&R
 
           
 
  Schedule 5 - Post-Closing Undertakings       GMAC CF
 
           
 
  Exhibit A - Form of Assignment of Purchased       OSH&R
 
  Receivables        
 
           
 
  Exhibit B - Form of Release Agreement       OSH&R
 
           
 
  Exhibit C - Form of Trustee Notice       OSH&R
 
           
2.
  Schedule 1 - Executed Schedule of   RFC   Sellers
 
  Designated Servicing Agreements and   GMACM    
 
  Completed Attachments Thereto        
 
           
3.
  Assignment of Purchased Receivables   GMAC CF   Sellers
 
      RFC    
 
      GMACM    
 
           
4.
  UCC-1 Financing Statements and addenda, by       OSH&R
 
  and between each Seller, as debtor, and        
 
  GMAC CF, as secured party (see Exhibit A        
 
  hereto)        

3



--------------------------------------------------------------------------------



 



                          Responsible     Document   Signatories   Party
B.
  Authorization and Organization Documents       Orrick
 
           
1.
  Assistant Secretary's Certificate of RFC   RFC   Orrick
 
           
 
  Exhibit A - Certificate of Formation       Orrick
 
           
 
  Exhibit B - Limited Liability Company       Orrick
 
  Agreement        
 
           
 
  Exhibit C - Certificate of Good Standing       Orrick
 
           
 
  Exhibit D - Resolutions       Orrick
 
           
2.
  Assistant Secretary's Certificate of GMACM   GMACM   Orrick
 
           
 
  Exhibit A - Certificate of Formation       Orrick
 
           
 
  Exhibit B - Limited Liability Company       Orrick
 
  Agreement        
 
           
 
  Exhibit C - Certificate of Good Standing       Orrick
 
           
 
  Exhibit D - Resolutions       Orrick
 
           
C.
  General        
 
           
1.
  UCC, federal and state tax lien, suits and       MB
 
  judgment searches conducted against        
 
  Sellers1        
 
           
2.
  Opinion of counsel to Sellers addressed to   Orrick   Orrick
 
  GMAC CF        
 
           
 
  Legal Opinion with respect to RFC        
 
           
 
  Legal Opinion with respect to GMACM        
 
           
D.
  Lien Release Documents for GMAC Senior        
 
  Secured Credit Facility        
 
           
1.
  Release Agreement with respect to Servicer   GMAC   Orrick (form
 
  Advance Receivables   Wells Fargo   provided by OSH&R)
 
      GMAC CF    
 
      RFC    
 
      GMACM    

 

1   Hard copies delivered to Purchaser.

4



--------------------------------------------------------------------------------



 



                          Responsible     Document   Signatories   Party
2.
  UCC Amendments to reflect lien release of       OSH&R
 
  “Purchased Receivables” under the Factoring        
 
  Agreement (see Exhibit B hereto)        
 
           
E.
  Lien Release Documents for 2010 Noteholders        
 
  and 2015 Noteholders        
 
           
1.
  Officer's Certificate with respect to UCC   Wells Fargo    
 
  Release        
 
           
 
  Exhibit A - Officer's Certificate of        
 
  Residential Capital, LLC        
 
           
 
  Exhibit B - Legal Opinions of Residential        
 
  Capital, LLC        
 
           
 
  Exhibit C - Authorized UCC Amendments        
 
           
2.
  UCC Amendments to reflect lien release of       OSH&R
 
  “Purchased Receivables” under the Factoring        
 
  Agreement (see Exhibit B hereto)        

5



--------------------------------------------------------------------------------



 



EXHIBIT A
to
TENTATIVE DOCUMENT LIST
UCC Financing Statements

                  Debtor/Jurisdiction   File No.   File Date
1. Residential Funding Company, LLC
               
 
               
Delaware
    2008 2085213       6/18/08  
 
               
2. GMAC Mortgage, LLC
               
 
               
Delaware
    2008 2085262       6/18/08  

6



--------------------------------------------------------------------------------



 



EXHIBIT B
to
TENTATIVE DOCUMENT LIST
UCC-3 Amendments
Secured Party: Wells Fargo Bank, N.A. (as First Priority Collateral Agent)

                                                      Initial UCC   Initial  
UCC   File Name of Debtor   Jurisdiction   File No.   File Date   File No.  
Date
Residential Funding Company, LLC
  Delaware     2008 1911500       6/4/08       2008 2112512       6/19/08  
GMAC Mortgage, LLC
  Delaware     2008 1911518       6/4/08       2008 2112462       6/19/08  

     Secured Party: Wells Fargo Bank, N.A. (as Second Priority Collateral Agent
for the 2010 Noteholders)

                                                      Initial UCC   Initial  
UCC   File Name of Debtor   Jurisdiction   File No.   File Date   File No.  
Date
Residential Funding Company, LLC
  Delaware     2008 1952983       6/6/08       2008 2181806       6/25/08  
GMAC Mortgage, LLC
  Delaware     2008 1952959       6/6/08       2008 2181893       6/25/08  

     Secured Party: Wells Fargo Bank, N.A. (as Third Priority Collateral Agent
for the 2015 Noteholders)

                                                      Initial UCC   Initial  
UCC   File Name of Debtor   Jurisdiction   File No.   File Date   File No.  
Date
Residential Funding Company, LLC
  Delaware     2008 1954245       6/6/08       2008 2181863       6/25/08  
GMAC Mortgage, LLC
  Delaware     2008 1954286       6/6/08       2008 2181947       6/25/08  

D-1



--------------------------------------------------------------------------------



 



SCHEDULE 5
POST-CLOSING UNDERTAKINGS SCHEDULE
1. Each Seller shall, at its own expense, (i) on or prior to (x) the Effective
date, in the case of the Initial Purchased Receivables, and (y) the applicable
Settlement Date, in the case of any Additional Purchased Receivables, indicate
in its books and records (including its computer files) that Receivables created
in connection with such Designated Servicing Agreements and all Ancillary Rights
related thereto have been sold to the Purchaser in accordance with this
Agreement and (ii) on or prior to (x) the Effective Date, in the case of the
Initial Purchased Receivables, and (y) the applicable Settlement Date, in the
case of any Additional Purchased Receivables, deliver to the Purchaser an
Assignment of Purchased Receivables purchased on such Settlement Date. The
Seller shall have indicated in its computer files that Receivables created in
connection with such Additional Purchased Receivables and all Ancillary Rights
related thereto have been sold to the Purchaser. The applicable Seller and the
Purchaser shall have entered into a duly executed Assignment of Purchased
Receivables.
2. Within ninety (90) days after the Effective Date, Sellers will provide
Purchaser with additional information identifying the Designated Servicing
Agreements. In addition within 90 days, Sellers will provide, on a basis
retroactive to the Effective Date, full P&I tracking on the Loan-level so that
provide the Purchaser will (a) with respect to each Purchased Receivable,
indicate the date the Advance related to such Receivable was made, (b) the
aggregate amount of such Advance, (c) the amount of such Advance that relates to
Amounts Held For Future Distribution and (d) such other information that may be
reasonably required by the Purchaser from time to time. If at any time requested
by Purchaser, copies of all or any of the Designated Servicing Agreements,
including all parties, dates of the agreements Loan information and other
pertinent information that will be matched to the identifying number shown in
the Designated Servicing Agreement Schedule.

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF ASSIGNMENT OF PURCHASED RECEIVABLES
Dated as of _______ __, 200__
     Reference is hereby made to that certain Servicer Advance Receivables
Factoring Agreement, dated as of June 17, 2008 (the “Agreement”), by and among
GMAC Mortgage, LLC, a Delaware limited liability company (together with any
successors, “GMAC Mortgage”), Residential Funding Company, LLC, a Delaware
limited liability company (together with any successors, “RFC”; and together
with GMAC Mortgage, each a “Seller” and collectively, the “Sellers”) and GMAC
Commercial Finance LLC, a Delaware limited liability company (the “Purchaser”).
All capitalized terms used herein shall have the meanings set forth in, or
referred to in, the Agreement.
     By its signature below to this Assignment of Purchased Receivables (this
“Assignment”), each of the Sellers hereby sells, assigns, transfers and conveys
to the Purchaser and its assignees, without recourse, except to the extent set
forth in the Agreement, but subject in all respects to the terms of the
Agreement, Ownership Interests in such Seller’s right, title and interest in, to
and under its Receivables arising from Advances made by such Seller as Servicer
and existing as of the above date of conveyance under each Designated Servicing
Agreement listed on Attachment A attached hereto, and all of the Ancillary
Rights related to such Receivables and Purchaser hereby accepts such sale,
assignment, transfer, and conveyance.
     This Assignment includes [P&I Advance Receivables,] [T&I Advance
Receivables] [and] [Corporate Advance Receivables]. In computing the Purchase
Price for the Ownership Interests in such Receivables sold, assigned,
transferred and conveyed hereby, the Purchase Price Rate for each Advance Type
shall be as follows: [___% for P&I Advances,] [___% for T&I Advances] [and]
[___% for Corporate Advances].

            GMAC MORTGAGE, LLC
      By:           Name:           Title:           RESIDENTIAL FUNDING
COMPANY, LLC
      By:           Name:           Title:           GMAC COMMERCIAL FINANCE LLC
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

ATTACHMENT A
TO
ASSIGNMENT OF PURCHASED RECEIVABLES,
DATED AS OF _______ __, 200__
     Additional Purchased Receivables:

                                                                             
Designated                                         Servicing                    
                    Agreement           Initial     Date of   Advance          
Identifying   Advance   Ownership Seller   Advance   Type   Loan No.   Number  
Amount   Amount
[RFC] [GMAC Mortgage]
    [__/__/__]       [P&I] [T&I]                     $           $        
 
                                               

 



--------------------------------------------------------------------------------



 



GMAC LLC, as Lender Agent
200 Renaissance Center
Detroit, Michigan 48265
WELLS FARGO BANK, N.A., as First Priority Collateral Agent
625 Marquette Avenue
N9311-110
Minneapolis, Minnesota 55479
As of _____ __, 2008
GMAC Commercial Finance LLC
1290 Avenue of the Americas
Third Floor
New York, New York 10104
Residential Funding Company, LLC
One Meridian Crossings, Suite 100
Minneapolis, MN 55423
GMAC Mortgage, LLC
1100 Virginia Drive
Fort Washington, PA 19034-3200
     Re:       Release Agreement with respect to Servicer Advance Receivables
Ladies and Gentlemen:
     GMAC Mortgage, LLC, a Delaware limited liability company (together with its
successors and assigns, “GMAC Mortgage”), as a Seller, and Residential Funding
Company, LLC, a Delaware limited liability company (together with its successors
and assigns, “RFC”), as a Seller, and GMAC Commercial Finance, LLC, in its
capacity as purchaser (together with its successors and assigns, “Purchaser”)
under the Factoring Agreement (as hereinafter defined) have entered or are about
to enter into a receivables factoring arrangement pursuant to which Purchaser
has agreed to purchase undivided fractional (up to 100%) absolute ownership
interests in the right, title and interest of GMAC Mortgage and RFC to be
reimbursed for P&I Advances, T&I Advances or Corporate Advances (each as defined
on Exhibit A hereto) made by GMAC Mortgage or RFC under the Designated Servicing
Agreements (as defined in the Factoring Agreement) together with related rights,
all upon the terms and subject to the Facility Limit and the conditions set
forth in the Servicer Advance Receivables Factoring Agreement, dated as of
June 17, 2008, by and among GMAC Mortgage, RFC and Purchaser (as the same now
exists or may hereafter be amended, modified, supplemented, extended, renewed,
restated or replaced, the “Factoring Agreement”) and the agreements, documents
and instruments executed or delivered

 



--------------------------------------------------------------------------------



 



in connection therewith (all of the foregoing, together with the Factoring
Agreement, as the same now exist or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced, collectively, the
“Factoring Documents”). As used herein, the rights of GMAC Mortgage and/or RFC
to be reimbursed for P&I Advances, T&I Advances and Corporate Advances, are
collectively referred to as the “Servicer Advance Receivables”, and such
undivided fractional (up to 100%) absolute ownership interests in Servicer
Advance Receivables and the Ancillary Rights (as defined on Exhibit A hereto)
relating thereto purchased by Purchaser pursuant to the Factoring Agreement are
collectively referred to as the “Purchased Assets”, as further defined in
Exhibit A hereto.
     GMAC Mortgage, as a Borrower, and RFC as a Borrower, GMAC LLC, a Delaware
limited liability company as Lender Agent (together with its successors and
assigns, “Lender Agent”), and Initial Lender, and Wells Fargo Bank, N.A., as
First Priority Collateral Agent (in such capacity, together with its successors
and assigns or replacement agent, “First Priority Collateral Agent”) have
entered into certain financing arrangements pursuant to which GMAC may make
revolving loans provided by Lender Parties (as hereinafter defined) or Lender
Agent of behalf of Lender Parties, to GMAC Mortgage and RFC of up to
$3,500,000,000 as set forth in the Loan Agreement, dated as of June 4, 2008,
among GMAC Mortgage and RFC as Borrowers, Residential Capital, LLC, a Delaware
limited liability company and certain of its affiliates as guarantors
(collectively “Guarantors”), the parties thereto as lenders, indemnified parties
or agents or otherwise as a Lender Party (each individually a “Lender Party” and
collectively, “Lender Parties”) and Lender Agent (as the same now exists or may
hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced, the “Loan Agreement”) and the agreements, documents and instruments
executed or delivered in connection therewith (all of the foregoing, together
with the Loan Agreement, as the same now exist or may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced, collectively,
the “Loan Documents”), which revolving loans and other obligations thereunder
are secured by a security interest in and lien upon substantially all of the
assets of GMAC Mortgage and RFC, including the Servicer Advance Receivables (the
“Lender Party Collateral”).
     The Loan Agreement contemplates that RFC and GMAC Mortgage may enter into a
factoring arrangement acceptable to Lender Agent with respect to Servicing
Advance Receivables, and RFC and GMAC Mortgage desire to enter into the
factoring arrangements with Purchaser as set forth in the Factoring Agreement.
     Accordingly, in consideration of the foregoing and the mutual covenants
hereinafter set forth, the parties hereto agree as follows:
     Section 1. Release.
          (a) Effective on the payment by Purchaser of the Purchase Price (as
defined in the Factoring Agreement) for any Purchased Assets purchased by
Purchaser in accordance with the terms of the Factoring Agreement including the
settlement procedures provided therein or otherwise, and subject only to the
provisions of Section 1(b) hereof, (i) Lender Agent and First Priority Lien
Collateral Agent and the Lender Parties each hereby releases, automatically and
without any further action by any party, any and all liens, security interests
and any other interest or claim of Lender Agent and First Priority Lien
Collateral Agent in or to such Purchased Asset pursuant to the Loan Agreement or
the other Loan Documents, and (ii) Lender Agent and First

2



--------------------------------------------------------------------------------



 



Priority Lien Collateral Agent hereby expressly acknowledge that pursuant to the
Loan Agreement or the other Loan Documents, Lender Agent and First Priority Lien
Collateral Agent and any Lender Party have no interest in, and the Lender Party
Collateral does not include, such Purchased Asset.
          (b) Not less than twelve (12) Business Days prior to any material
amendment or modification of the Factoring Agreement or the addition of a
Servicing Agreement to Schedule 1 to the Factoring Agreement, RFC and GMAC
Mortgage shall deliver a copy of the related documentation to Lender Agent,
together with a certificate of any officer of each thereof to the effect that,
after giving effect to such amendment, modification or addition, the sale of
Purchased Assets under the Factoring Agreement continues to satisfy the
requirements in the Loan Agreement for a “Collateral Asset Disposition” (as such
term is defined in the Loan Agreement). If Lender Agent shall notify Purchaser
in writing that it questions the validity of such certification, the release
provided in Section 1(a) hereof shall not be effective with respect to any
Purchased Asset relating to a Servicer Advance Receivable arising more than ten
(10) Business Days after the receipt of such notice unless Lender Agent shall
have rescinded such notice in writing; provided, that, (i) Purchaser shall be
under no obligation to continue or resume purchasing any Purchased Assets unless
(A) Purchaser determines that the resumption and continued purchases of the
Purchased Assets shall be effected and made in accordance with the terms and
conditions of the Factoring Documents and entitled to the benefits of the
release provided in Section 1(a) hereof, and (B) no “Default” or “Event of
Default” (as such terms are defined in the Factoring Agreement) shall exist or
have occurred and be continuing, and (ii) if either or both of RFC and GMAC
Mortgage fail to deliver such certificate, such failure shall not impair or
limit the release provided under Section 1(a) hereof with respect to any
Purchased Asset relating to a Servicer Advance Receivable arising before
Purchaser’s receipt from Lender Agent of written notice of such failure or
within ten (10) Business Days thereafter, unless Lender Agent shall have
rescinded such notice in writing. For purposes of this Section 1(b), the term
“Business Day” means any day excluding Saturday, Sunday and any day which is a
legal holiday under the laws of the State of New York, the State of California,
the State of Minnesota or the Commonwealth of Pennsylvania, or is a day on which
either the Purchaser is closed or banking institutions located in the State of
New York, the State of California, the State of Minnesota or the Commonwealth of
Pennsylvania are closed.
     Section 2. Cooperation
          (a) Subject to the terms hereof, Lender Agent and First Priority
Collateral Agent hereby agree promptly to transfer and return to, or in
accordance with the written direction of, Purchaser, at such account or other
place as Purchaser may so instruct, any funds or other property that are
received by Lender Agent or First Priority Collateral Agent that is not Lender
Party Collateral but instead constitutes Purchased Assets and that are so
identified in writing and in a manner reasonably satisfactory to Lender Agent
and First Priority Collateral Agent by Purchaser. First Priority Collateral
Agent agrees, upon the request of Lender Agent, to file such UCC amendments as
Purchaser may reasonably request to evidence the partial release of the security
interest and lien of First Priority Collateral Agent as provided for hereunder
in any Purchased Assets. Lender Agent agrees, upon the request of Purchaser, to
direct First Priority Collateral Agent to file such UCC amendments as Purchaser
may reasonably request to evidence the partial release of the security interest
and lien of First Priority Collateral Agent as provided for hereunder in any
Purchased Assets.

3



--------------------------------------------------------------------------------



 



          (b) Upon and after the termination of the Factoring Agreement and the
permanent and complete cessation of the purchase of ownership interests in
Servicer Advance Receivables and related Ancillary Rights by Purchaser
thereunder (the date upon which such termination and cessation occurs, the
“Factoring Termination Date”), Purchaser agrees, upon the request of Lender
Agent, to file such UCC amendments to partially release as Lender Agent may
reasonably request in order to evidence that Purchaser has no interest in any
Servicer Advance Receivables created after the Factoring Termination Date or in
any Ancillary Rights relating thereto.
          (c) Lender Agent agrees, upon the request of Purchaser, to the extent
Lender Agent is entitled to do so under the terms of the Intercreditor Agreement
(as defined in the Loan Agreement) to direct either or both of Second Priority
Collateral Agent (as defined in the Intercreditor Agreement) and Third Priority
Collateral Agent (as defined in the Intercreditor Agreement) to transfer and
return to, or in accordance with the written direction of, Purchaser, at such
account or other place as Purchaser may so instruct, any funds or other property
that are received by either or both of Second Priority Collateral Agent and
Third Priority Collateral Agent that constitutes Purchased Assets and that are
so identified in writing by Purchaser and in a manner reasonably satisfactory to
Lender Agent.
     Section 3. Representations. Each of the parties hereto represents and
warrants to the other parties that (a) its execution, delivery and performance
of this letter agreement has been duly authorized by all necessary corporate
proceedings and are within the scope of its authority as agent and binding upon
the parties for whom it is acting as agent, (b) the execution, delivery and
performance by it of this letter agreement is within its corporate powers and
does not conflict with its charter, by-laws or operating agreement or with any
law, rule, regulation, writ or order binding upon it or its properties, and
(c) this letter agreement constitutes its legally valid and enforceable
obligation, enforceable against it in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally or by general principles of equity.
     Section 4. Notices. All notices required to be given hereunder shall be
given by telephone promptly confirmed in writing by facsimile, and shall be
effective when received at the address set forth on the signature pages hereof.
Any party may change its address for notice by written notice to the other
parties hereto.
     Section 5. Miscellaneous.
          (a) Amendments, Etc. No amendment or waiver of any provision of this
letter agreement, nor consent to any departure by any party herefrom, shall in
any event be effective unless the same shall be in writing and signed by all of
the parties hereto, and, in the case of a waiver, shall be effective only in the
specific instance and for the specific purpose for which given.
          (b) Successors and Assigns. This letter agreement shall be binding
upon and inure to the benefit of each of the parties hereto and their respective
successors and assigns. The successors and assigns for shall include a
debtor-in-possession or trustee of such party. Purchaser, Lender Agent and First
Priority Collateral Agent agree that Purchaser’s interest in the Factoring
Documents and Lender Agent’s, First Priority Collateral Agent’s or any Lender

4



--------------------------------------------------------------------------------



 



Party’s interest in the Loan Documents may not be transferred unless such
transferee has been notified of the existence of this letter agreement and has
agreed to be bound hereby.
          (c) Binding Effect. This letter agreement shall become effective when
it shall have been executed and delivered by each of the parties hereto and
thereafter shall be binding upon and inure to the benefit of the parties, the
parties for whom Purchaser, Lender Agent and First Priority Collateral Agent,
respectively, acts as agent and each of their respective successors and assigns
and no other Person shall have any rights hereunder.
          (d) Insolvency. This letter agreement shall be applicable both before
and after the filing of any petition by or against GMAC Mortgage or RFC under
the U.S. Bankruptcy Code and all converted or succeeding cases in respect
thereof with respect to Purchased Assets for which the Purchase Price has been
paid in accordance with the Factoring Agreement (including the settlement
procedures provided therein) or has otherwise been paid prior to the filing of
such petition, and all references herein to GMAC Mortgage and RFC shall be
deemed to apply to a trustee for GMAC Mortgage or RFC, as the case may be, and
GMAC Mortgage or RFC as debtor in possession, as the case may be. The relative
rights of Purchaser and Lender Agent and First Priority Collateral Agent and in
or to any distributions from or in respect of any such Purchased Assets or any
Lender Party Collateral or proceeds of such Purchased Assets or Lender Party
Collateral, shall continue after the filing thereof on the same basis as prior
to the date of the petition, subject to any court order approving the financing
of, or use of cash collateral by, GMAC Mortgage or RFC, as the case may be, as
debtor in possession or by any trustee appointed in the case.
          (e) Relative Rights. Purchaser shall be entitled to rely on the power
and authority of Lender Agent and First Priority Collateral Agent to act on
behalf of Lender Parties.
          (f) Governing Law; Consent to Jurisdiction. This letter agreement is
made in the State of New York and shall be interpreted according to the laws of
such State, without giving effect to the principles of conflict of laws. Each of
the parties hereto agrees that all actions and proceedings arising out of or
relating directly or indirectly to this letter agreement or any related
agreement (including any other Purchase Document) or any of their rights or
obligations may be litigated in the United States District Court for the
Southern District of New York or the Supreme Court of New York, County of New
York County, State of New York, and that such courts are convenient forums, and
that each of the parties hereto submits to the personal jurisdiction of such
courts.
          (g) Execution in Counterparts. This letter agreement may be executed
in any number of counterparts, each of which when so executed shall be deemed to
be an original and all of which when taken together shall constitute one and the
same agreement. Delivery of an executed counterpart of a signature page to this
letter agreement by facsimile or other electronic means shall be effective as
delivery of a manually executed counterpart of this letter agreement.
          (h) WAVER OF JURY TRIAL. EACH PARTY WAIVES THE RIGHT OF TRIAL BY JURY
IN ANY LITIGATION RELATING TO TRANSACTIONS ARISING UNDER OR IN RELATION TO THIS
LETTER AGREEMENT, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this letter agreement to be
executed by their respective officers thereunto duly authorized, as of the date
fist above written.

            GMAC LLC, as Lender Agent
      By:           Name:           Title:        

         
 
  Address:   GMAC LLC
 
      200 Renaissance Center
 
    Detroit, Michigan 48265
 
  Attention:   David Walker, Group VP & Treasurer

[SIGNATURES CONTINUE ON NEXT PAGE]

 



--------------------------------------------------------------------------------



 



[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

            WELLS FARGO BANK, N.A., in its capacity as
First Priority Collateral Agent for the First Priority
Secured Parties
      By:           Name:           Title:        

         
 
  Address:   625 Marquette Avenue
 
      N9311-110
 
      Minneapolis, Minnesota 55479
 
  Attention:   Nicholas D. Tally – Specialized
 
      Products Group

[SIGNATURES CONTINUE ON NEXT PAGE]

 



--------------------------------------------------------------------------------



 



[SIGNATURES CONTINUED FROM PREVIOUS PAGE]
Agreed as of the date first above written:

          GMAC COMMERCIAL FINANCE LLC    
 
       
By:
       
 
 
 
Name:    
 
  Title:    
 
       
 
       
Address:
  GMAC Commercial Finance LLC    
 
  1290 Avenue of the Americas    
 
  Third Floor    
 
  New York, NY 10104    
 
  Attention:    

[SIGNATURES CONTINUE ON NEXT PAGE]

 



--------------------------------------------------------------------------------



 



[SIGNATURES CONTINUED FROM PREVIOUS PAGE]
Acknowledged and Agreed
as of the date first above written:
RESIDENTIAL FUNDING COMPANY, LLC

         
By:
       
 
 
 
Name:    
 
  Title:    
 
       
Address:
  Residential Funding Company LLC    
 
  One Meridian Crossings, Suite 100    
 
  Minneapolis, MN 55423    
 
  Attention:    

[SIGNATURES CONTINUE ON NEXT PAGE]

 



--------------------------------------------------------------------------------



 



[SIGNATURES CONTINUED FROM PREVIOUS PAGE]
GMAC MORTGAGE, LLC

         
By:
       
 
 
 
Name:    
 
  Title:    
 
       
Address:
  GMAC Mortgage, LLC    
 
  1100 Virginia Drive    
 
  Fort Washington, PA 19034-3200    
 
  Attention:    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
TO
RELEASE AGREEMENT WITH RESPECT TO
SERVICER ADVANCE RECEIVABLES
Description of Purchased Assets
          (A) As of the Effective Date, Ownership Interests, each with an
Ownership Percentage calculated as provided in the Factoring Agreement, in all
of GMAC Mortgage’s and RFC’s (each individually a “Seller and collectively,
“Sellers”) right, title and interest, whether now owned or hereafter acquired,
in, to and under its Receivables existing as of the Effective Date with respect
to all Advances made by such Seller as Servicer under the Designated Servicing
Agreements identified on Attachment A to Schedule 1 to the Factoring Agreement
(such Ownership Interests described in this clause (A), the “Initial Purchased
Receivables”);
          (B) Ownership Interests, each with an Ownership Percentage calculated
as provided in the Factoring Agreement, in all of each Seller’s right, title and
interest, whether now owned or hereafter acquired, in, to and under its
Receivables existing as of each Settlement Date after the Effective Date with
respect to any Advances made by such Seller as Servicer under any Designated
Servicing Agreement, to the extent (but only to the extent) such Ownership
Interests have not previously been the subject of purchase and Settlement under
the Factoring Agreement and are identified on the Assignment of Purchased
Receivables delivered by such Seller to the Purchaser on the applicable
Settlement Date (such Ownership Interests in the Receivables described in this
clause (B), the “Additional Purchased Receivables” and, together with the
Initial Purchased Receivables, the “Purchased Receivables”); and
          (C) all monies due or to become due and all amounts received or
receivable with respect to the Purchased Receivables, and all proceeds
(including “proceeds” as defined in the UCC) thereof, together with all rights
of such Seller to enforce such rights to reimbursement constituting such
Purchased Receivables, including, without limitation, the rights to access and
use all books and records related to the Purchased Receivables (all of the
foregoing monies and amounts, proceeds, and rights to enforce, collectively, the
“Ancillary Rights” and, together with the Purchased Receivables, collectively,
the “Purchased Assets”).
     As used in this Exhibit A, the following terms shall have the following
meanings (Capitalized terms used in this Exhibit A that are not otherwise
defined herein, shall have the meanings assigned to such terms in the Release
Agreement to which this Exhibit A is attached):
     “Advance” means any P&I Advance, T&I Advance or Corporate Advance, or any
other advance type or advance types that may be specified from time to time in
an amendment in accordance with the terms of the Factoring Agreement.
     “Amounts Held For Future Distribution” means, with respect to an MBS
Servicing Agreement, amounts representing early receipt of scheduled payments of
principal and interest on a Loan which pursuant to such MBS Servicing Agreement
are amounts held on deposit in the applicable MBS Trust Collection Account for
distribution to the MBS Trustee in a future month

A-1



--------------------------------------------------------------------------------



 



but which amounts may be remitted by the Servicer to the MBS Trustee earlier as
part of such Servicer’s monthly P&I Advances.
     “Assignment of Purchased Receivables” means an Assignment of Purchased
Receivables, substantially in the form of Exhibit A attached to the Factoring
Agreement, by and between a Seller and the Purchaser, delivered in accordance
with Section 2 of the Factoring Agreement.
     “Corporate Advance” means, collectively, (a) an advance (other than those
described in clause (b) below) made by a Seller as Servicer pursuant to a
Designated Servicing Agreement to inspect, protect, preserve or repair
properties that secure a defaulted Loan or that have been acquired through
foreclosure or deed in lieu of foreclosure or other similar action pending
disposition thereof, or for similar or related purposes, including, but not
limited to, necessary legal fees and costs expended or incurred by such Seller
as Servicer in connection with foreclosure, bankruptcy, eviction or litigation
actions with or involving the related Obligors on such defaulted Loan, as well
as costs to obtain clear title to such a property, to protect the priority of
the lien created by such Loan on the related property, and to dispose of
properties taken through foreclosure or by deed in lieu thereof or other similar
action, (b) an advance made by a Seller as Servicer pursuant to a Designated
Servicing Agreement to foreclose or undertake similar action with respect to a
Loan, and (c) any other out of pocket expenses incurred by a Seller as Servicer
pursuant to a Designated Servicing Agreement (including, for example, costs and
expenses incurred in loss mitigation efforts and in processing assumptions of
Loans in the ordinary course of business to maintain or maximize the value of
such Loan or the related Mortgaged Property).
     “Designated Servicing Agreements” means, collectively, each of the
Servicing Agreements identified by unique identifying numbers on Schedule 1 to
the Factoring Agreement, as such Schedule may be supplemented or amended from
time to time in accordance with the terms and conditions under the Factoring
Agreement, subject to the provisions of Section 2 of the Factoring Agreement. If
a Seller is a subservicer pursuant to and as permitted by the terms of any
Service Agreement listed on Schedule 1 to the Factoring Agreement, as such
Schedule may be supplemented or amended from time to time in accordance with the
terms and conditions under the Factoring Agreement, under which the other Seller
is the master servicer, the term “Designated Servicing Agreements” also includes
the Servicing Agreement pursuant to which such Seller acts in the capacity as
subservicer.
     “Effective Date” means the date the Factoring Agreement is executed by each
of the parties thereto and on which all of the conditions precedent set forth in
Section 3 of the Factoring are satisfied.
     “GSE” means the Government National Mortgage Association, Federal National
Mortgage Association or Federal Home Loan and Mortgage Corporation, and their
respective successors (“government sponsored enterprises”).
     “Loan” means any home equity loan, home equity line of credit, manufactured
housing contract or other mortgage loan or installment sales contract or similar
asset serviced by the Servicer pursuant to a Designated Servicing Agreement.
     “MBS Loan” means a Loan serviced by a Servicer under a MBS Servicing
Agreement.

A-2



--------------------------------------------------------------------------------



 



     “MBS Servicing Agreement” means a Servicing Agreement under which a
Servicer services Loans on behalf of an MBS Trustee, which Loans underlie or
secure one or more issues of asset-backed securities.
     “MBS Trust” means any of the bankruptcy-remote trusts or trust estates in
which the Loans being serviced by a Servicer pursuant to the Designated
Servicing Agreements that are MBS Servicing Agreements, are held by the related
MBS Trustee.
     “MBS Trust Collection Account” means, collectively, any account(s) into
which a Servicer is required to deposit collections on MBS Loans, pending
remittance of such collections to the related MBS Trust, pursuant to the related
MBS Servicing Agreement.
     “MBS Trustee” means a trustee or indenture trustee for an MBS Trust (not
including a GSE).
     “Mortgaged Property” means the real property securing a Loan.
     “Obligor” means any Person who owes or may be liable for payments under a
Loan.
     “Owner” means (a) any MBS Trust or (b) any owner of a Loan being serviced
by a Servicer pursuant to a Designated Servicing Agreement, other than a Person
described in clause (a).
     “Ownership Interest” means an undivided fractional absolute ownership
interest in a Receivable and related Ancillary Rights sold to and purchased by
Purchaser under the Factoring Agreement. If the Ownership Percentage is 100%
with respect to any such Receivables and related Ancillary Rights, the term
“Ownership Interest” means full absolute ownership of such Receivables and
related Ancillary Rights.
     “Ownership Percentage” means, with respect to one or more Receivables and
related Ancillary Rights with respect to which Purchaser has purchased an
Ownership Interest under the Factoring Agreement, 100% or such lesser percentage
ownership that the undivided fractional interest comprising the Ownership
Interest represents with respect to a Receivable and related Ancillary Rights,
determined as provided in Section 2(a)(2) of the Factoring Agreement.
     “P&I Advance” means any advance made by a Seller as a Servicer pursuant to
any Designated Servicing Agreement, of delinquent interest and/or principal that
have not been timely paid by Obligors, including, in any case where the Servicer
uses any Amounts Held for Future Distribution on deposit in a related MBS Trust
Collection Account to make such disbursement in accordance with the related
Designated Servicing Agreement in lieu of making a P & I Advance with its own
funds, the rights to be reimbursed for amounts subsequently deposited by the
Servicer into such MBS Trust Collection Account from its own funds in order to
reimburse such MBS Trust Collection Account for such Amounts Held for Future
Distribution so used to make such P&I Advance.
     “Person” means any individual, corporation, estate, partnership, limited
liability company, limited liability partnership, joint venture, association,
joint-stock company, business trust, trust, unincorporated organization,
government or any agency or political subdivision thereof, bank, savings and
loan institution or other entity of a similar nature.

A-3



--------------------------------------------------------------------------------



 



     “Receivable” means the contractual right to reimbursement pursuant to the
terms of a Designated Servicing Agreement for an Advance made by a Seller as
Servicer pursuant to such Designated Servicing Agreement, which Advance has not
previously been reimbursed, and including all rights of the Servicer to enforce
payment of such obligation under the Designated Servicing Agreement and
otherwise.
     “Servicer” means either GMAC Mortgage or RFC, as the case may be, in its
capacity as servicer or subservicer of Loans for and on behalf of an Owner under
any particular Designated Servicing Agreement. In the case of a Designated
Servicing Agreement under which GMAC Mortgage is a subservicer and RFC is the
servicer, the term “Servicer” shall mean and include GMAC Mortgage and RFC,
individually and collectively.
     “Servicing Agreement” means any pooling and servicing agreement, sale and
servicing agreement, servicing agreement, subservicing agreement or similar
agreement pursuant to which a Servicer is servicing Loans for and on behalf of
an MBS Trust or other Owner, each as amended, modified or supplemented from time
to time. In the case of a subservicing agreement (however denominated) under
which GMAC Mortgage is the subservicer and with respect to which RFC is the
servicer under the related master servicing agreement (however denominated), the
term “related Servicing Agreement”, or words of similar import, shall mean and
include such subservicing agreement and also such related master servicing
agreement.
     “Settle” and, with correlative meanings, the terms “Settled” and
“Settlement” means the process of completing the purchase and payment for
Purchased Receivables and related Ancillary Rights on the Effective Date and on
any subsequent Settlement Date in accordance with the Factoring Agreement.
     “Settlement Date” means (a) with respect to the Initial Purchased
Receivables, the Effective Date and (b) after the Effective Date, with respect
to any Additional Purchased Receivables, the date on which the sale and purchase
of such Additional Purchased Receivable is Settled pursuant to the terms of the
Factoring Agreement.
     “T&I Advance” means an advance made by a Seller as Servicer with respect to
a Loan pursuant to such Servicer’s obligation to do so under the applicable
Designated Servicing Agreement, of real estate taxes and assessments, or of
hazard, flood or primary mortgage insurance premiums, which were not timely paid
by the related Obligor under the terms of the related Loan.
     “UCC” means the Uniform Commercial Code, as in effect in the State of New
York.

A-4



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF NOTICE OF ASSIGNMENT OF REIMBURSEMENT RIGHTS

[GMAC MORTGAGE, LLC]
[RESIDENTIAL FUNDING COMPANY, LLC]
[DATE]
[TRUSTEE]
[OWNER]
[BOND INSURER]
NOTICE OF ASSIGNMENT OF REIMBURSEMENT RIGHTS
     This is intended as notification, as contemplated by UCC § 9-404(a)(2),
that [GMAC Mortgage, LLC (“GMACM”)] [Residential Funding Company, LLC (“RFC”)]
has sold, assigned, transferred and conveyed to GMAC COMMERCIAL FINANCE LLC
present and future rights to reimbursement for certain servicer advances,
including, but not limited to, advances for any applicable monthly principal
and/or interest, taxes and insurance, home equity lines of credit craws, and
foreclosure and liquidation and related expenses or undivided fractional
ownership interests in such servicer advances (the “Advance Reimbursement
Rights”) made by [GMACM][RFC] as [Servicer][Master Servicer] of mortgage loans
in any pool that is subject to the servicing agreement(s) described on the
attached Schedule 1 (the “Servicing Agreement(s)”).
     [GMACM][RFC] hereby notifies you, that amounts payable in respect of such
Advance Reimbursement Rights (“Reimbursement Amounts”) shall be allocated to
outstanding [Advances] on a “first-in, first-out” (FIFO) basis, such that
Reimbursement Amounts received under each Servicing Agreement with respect to
any particular mortgage loan and attributable to any type of advance shall first
be applied to reimburse any specific advance of that same type that was made
with respect to that mortgage loan that was disbursed earliest in time, and to
reimburse last any advance of that same type that was made with respect to that
mortgage loan last in time. Capitalized terms used and not otherwise defined
herein shall have the respective meanings assigned to such terms in each
Servicing Agreement.

 



--------------------------------------------------------------------------------



 



Sincerely yours,
[GMAC MORTGAGE, LLC]
[RESIDENTIAL FUNDING COMPANY, LLC]

         
By:
       
 
 
 
   
 
       
Name:
       
 
 
 
   
 
       
Title:
       
 
 
 
   

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
TO
NOTICE OF ASSIGNMENT OF REIMBURSEMENT RIGHTS
LIST OF APPLICABLE SERVICING AGREEMENTS

 